Case 18-50489-CSS   Doc 275-4   Filed 10/14/20   Page 1 of 46




        EXHIBIT D
                   Case 18-50489-CSS                        Doc 275-4                      Filed 10/14/20                         Page 2 of 46

                                           SIDLEY AUSTIN LLP
                                           787 SEVENTH AVENUE
                                           NEW YORK, NY 10019
                                           +1 211 839 5300
                                           +1 212 839 5599



                                           AMERICA • ASIA PACIFIC • EUROPE                                               MALTERNELSON@SIDLEY.COM
                                                                                                                         +1 212 839 5622




                                                                October 13, 2020


By Email

Matthew L. Nicholson, Esq.
White & Case LLP
1221 Avenue of the Americas
New York, NY 10020-1095
matthew.nicholson@whitecase.com

         Re:        Maxus Liquidating Trust v. YPF S.A., et al.,
                    Adv. Pro. 18-50489 (CSS) (Bankr. D. Del.): Clawback Notice

Dear Matt,

        We write on behalf of YPF S.A., YPF International S.A., YPF Holdings, Inc. and CLH
Holdings, Inc. (collectively, the “YPF Defendants”) to inform you that the YPF Defendants
inadvertently produced documents that they intend to clawback (identified on Schedules I and II
hereto) (the “Inadvertently Produced Privileged Material”) via this letter pursuant to Paragraph
19 of the Parties’ Confidentiality and Discovery Agreement and Protective Order entered by the
Court on November 7, 2019 [D.I. 209] (the “Protective Order”).

        For substantially the same reasons set forth in our October 7, 2020 letter (which is
incorporated by reference herein), the documents identified on Schedules I and II, which were
sent or received by Mr. Teodoro Marcó, contain information protected by the attorney-client
privilege and/or work product doctrine and were not exchanged with a “two-hat” or “shared”
employee of the Debtors during the term of his or her employment with the Debtors, and were
inadvertently produced. See October 7, 2020 Letter. The YPF Defendants unintentionally
identified the documents constituting the Inadvertently Produced Privileged Material as
documents exchanged with Mr. Marcó during the course of his service as a director of the
Debtors. At the time Mr. Marcó exchanged the Inadvertently Produced Privileged Material,
however, he was not an officer or employee of the Debtors and he was acting as in-house counsel
for YPF S.A. with responsibilities relating to YPF S.A.’s U.S. subsidiaries and/or industrial
subsidiaries. Further, at no time did Mr. Marcó ever become an employee or a member of the
Debtors’ management, and thus, he was never a “shared employee” as defined by the Court in
Maxus Liquidating Trust v. YPF S.A. (In re Maxus Energy Corp.), 617 B.R. 806, 818 (Bankr. D.
Del. 2020).


                         Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships.



ACTIVE 262188265
            Case 18-50489-CSS         Doc 275-4      Filed 10/14/20     Page 3 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 2

        With respect to the documents listed in Schedule I hereto, the YPF Defendants
inadvertently produced these without redaction of information protected by the attorney-client
privilege, work product doctrine, and/or common interest doctrine, and will reproduce these
documents with the proper redactions. In certain instances, the YPF Defendants previously
produced properly redacted copies of documents listed in Schedule I, in which case the YPF
Defendants will not produce yet another redacted copy.

        With respect to the documents listed in Schedule II hereto, the YPF Defendants
inadvertently produced these documents, which contain information protected by the attorney-
client privilege, work product doctrine, and/or common interest doctrine, and claw them back in
their entirety.

        In accordance with the terms of Paragraph 19(b) of the Protective Order, we request that
you and your client do not use any of the documents referenced in Schedule I and II of this letter
for any purpose and that you return or destroy all of the documents referenced in this letter,
including any summaries thereof and all copies that you sent to any parties or non-parties. We
would appreciate notification once this is done.

        The YPF Defendants reserve all of their rights and objections, and this letter does not
waive or limit any of the YPF Defendants’ rights or objections, including those concerning any
other inadvertently produced documents that are subject to attorney-client privilege, work
product protection or other applicable privileges and immunities.

                                             Sincerely,

                                             /s/ Marissa Alter-Nelson

                                             Marissa Alter-Nelson

cc:    Counsel for Repsol Defendants
           Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 4 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 3

                                 SCHEDULE I

         YPF_MAXUS_PRIV BEGBATES           YPF_MAXUS_PRIV ENDBATES
         YPF_MAXUS_PRIV_0000001914         YPF_MAXUS_PRIV_0000001914
         YPF_MAXUS_PRIV_0000006759         YPF_MAXUS_PRIV_0000006761
         YPF_MAXUS_PRIV_0000006770         YPF_MAXUS_PRIV_0000006774
         YPF_MAXUS_PRIV_0000006838         YPF_MAXUS_PRIV_0000006839
         YPF_MAXUS_PRIV_0000006855         YPF_MAXUS_PRIV_0000006857
         YPF_MAXUS_PRIV_0000006914         YPF_MAXUS_PRIV_0000006917
         YPF_MAXUS_PRIV_0000007430         YPF_MAXUS_PRIV_0000007431
         YPF_MAXUS_PRIV_0000007848         YPF_MAXUS_PRIV_0000007848
         YPF_MAXUS_PRIV_0000007956         YPF_MAXUS_PRIV_0000007956
         YPF_MAXUS_PRIV_0000007967         YPF_MAXUS_PRIV_0000007968
         YPF_MAXUS_PRIV_0000008000         YPF_MAXUS_PRIV_0000008002
         YPF_MAXUS_PRIV_0000008031         YPF_MAXUS_PRIV_0000008032
         YPF_MAXUS_PRIV_0000008087         YPF_MAXUS_PRIV_0000008091
         YPF_MAXUS_PRIV_0000008096         YPF_MAXUS_PRIV_0000008097
         YPF_MAXUS_PRIV_0000008166         YPF_MAXUS_PRIV_0000008168
         YPF_MAXUS_PRIV_0000008214         YPF_MAXUS_PRIV_0000008215
         YPF_MAXUS_PRIV_0000008245         YPF_MAXUS_PRIV_0000008245
         YPF_MAXUS_PRIV_0000008269         YPF_MAXUS_PRIV_0000008269
         YPF_MAXUS_PRIV_0000008288         YPF_MAXUS_PRIV_0000008288
         YPF_MAXUS_PRIV_0000008307         YPF_MAXUS_PRIV_0000008307
         YPF_MAXUS_PRIV_0000008323         YPF_MAXUS_PRIV_0000008324
         YPF_MAXUS_PRIV_0000008338         YPF_MAXUS_PRIV_0000008338
         YPF_MAXUS_PRIV_0000008392         YPF_MAXUS_PRIV_0000008392
         YPF_MAXUS_PRIV_0000008546         YPF_MAXUS_PRIV_0000008546
         YPF_MAXUS_PRIV_0000009563         YPF_MAXUS_PRIV_0000009564
         YPF_MAXUS_PRIV_0000009657         YPF_MAXUS_PRIV_0000009660
         YPF_MAXUS_PRIV_0000009661         YPF_MAXUS_PRIV_0000009664
         YPF_MAXUS_PRIV_0000009665         YPF_MAXUS_PRIV_0000009668
         YPF_MAXUS_PRIV_0000009819         YPF_MAXUS_PRIV_0000009822
         YPF_MAXUS_PRIV_0000009926         YPF_MAXUS_PRIV_0000009928
         YPF_MAXUS_PRIV_0000010160         YPF_MAXUS_PRIV_0000010160
         YPF_MAXUS_PRIV_0000010226         YPF_MAXUS_PRIV_0000010226
         YPF_MAXUS_PRIV_0000010232         YPF_MAXUS_PRIV_0000010232
         YPF_MAXUS_PRIV_0000012666         YPF_MAXUS_PRIV_0000012667
         YPF_MAXUS_PRIV_0000012680         YPF_MAXUS_PRIV_0000012682
         YPF_MAXUS_PRIV_0000012692         YPF_MAXUS_PRIV_0000012692
         YPF_MAXUS_PRIV_0000012697         YPF_MAXUS_PRIV_0000012698
           Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 5 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 4

         YPF_MAXUS_PRIV_0000012743         YPF_MAXUS_PRIV_0000012743
         YPF_MAXUS_PRIV_0000012814         YPF_MAXUS_PRIV_0000012814
         YPF_MAXUS_PRIV_0000012835         YPF_MAXUS_PRIV_0000012838
         YPF_MAXUS_PRIV_0000012933         YPF_MAXUS_PRIV_0000012936
         YPF_MAXUS_PRIV_0000012940         YPF_MAXUS_PRIV_0000012942
         YPF_MAXUS_PRIV_0000012943         YPF_MAXUS_PRIV_0000012945
         YPF_MAXUS_PRIV_0000013505         YPF_MAXUS_PRIV_0000013506
         YPF_MAXUS_PRIV_0000013733         YPF_MAXUS_PRIV_0000013733
         YPF_MAXUS_PRIV_0000013821         YPF_MAXUS_PRIV_0000013821
         YPF_MAXUS_PRIV_0000015123         YPF_MAXUS_PRIV_0000015124
         YPF_MAXUS_PRIV_0000015253         YPF_MAXUS_PRIV_0000015253
         YPF_MAXUS_PRIV_0000015467         YPF_MAXUS_PRIV_0000015470
         YPF_MAXUS_PRIV_0000015482         YPF_MAXUS_PRIV_0000015483
         YPF_MAXUS_PRIV_0000015484         YPF_MAXUS_PRIV_0000015484
         YPF_MAXUS_PRIV_0000015714         YPF_MAXUS_PRIV_0000015714
         YPF_MAXUS_PRIV_0000016064         YPF_MAXUS_PRIV_0000016069
         YPF_MAXUS_PRIV_0000016072         YPF_MAXUS_PRIV_0000016073
         YPF_MAXUS_PRIV_0000016119         YPF_MAXUS_PRIV_0000016122
         YPF_MAXUS_PRIV_0000016123         YPF_MAXUS_PRIV_0000016124
         YPF_MAXUS_PRIV_0000016159         YPF_MAXUS_PRIV_0000016160
         YPF_MAXUS_PRIV_0000016170         YPF_MAXUS_PRIV_0000016175
         YPF_MAXUS_PRIV_0000016194         YPF_MAXUS_PRIV_0000016201
         YPF_MAXUS_PRIV_0000016202         YPF_MAXUS_PRIV_0000016208
         YPF_MAXUS_PRIV_0000016209         YPF_MAXUS_PRIV_0000016215
         YPF_MAXUS_PRIV_0000016237         YPF_MAXUS_PRIV_0000016238
         YPF_MAXUS_PRIV_0000016241         YPF_MAXUS_PRIV_0000016244
         YPF_MAXUS_PRIV_0000016252         YPF_MAXUS_PRIV_0000016254
         YPF_MAXUS_PRIV_0000016428         YPF_MAXUS_PRIV_0000016430
         YPF_MAXUS_PRIV_0000016641         YPF_MAXUS_PRIV_0000016646
         YPF_MAXUS_PRIV_0000016647         YPF_MAXUS_PRIV_0000016652
         YPF_MAXUS_PRIV_0000016685         YPF_MAXUS_PRIV_0000016688
         YPF_MAXUS_PRIV_0000018068         YPF_MAXUS_PRIV_0000018068
         YPF_MAXUS_PRIV_0000018232         YPF_MAXUS_PRIV_0000018233
         YPF_MAXUS_PRIV_0000019055         YPF_MAXUS_PRIV_0000019055
         YPF_MAXUS_PRIV_0000019072         YPF_MAXUS_PRIV_0000019073
         YPF_MAXUS_PRIV_0000019227         YPF_MAXUS_PRIV_0000019229
         YPF_MAXUS_PRIV_0000019259         YPF_MAXUS_PRIV_0000019260
         YPF_MAXUS_PRIV_0000019264         YPF_MAXUS_PRIV_0000019265
         YPF_MAXUS_PRIV_0000019676         YPF_MAXUS_PRIV_0000019677
         YPF_MAXUS_PRIV_0000021560         YPF_MAXUS_PRIV_0000021563
           Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 6 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 5

         YPF_MAXUS_PRIV_0000021717         YPF_MAXUS_PRIV_0000021725
         YPF_MAXUS_PRIV_0000021726         YPF_MAXUS_PRIV_0000021734
         YPF_MAXUS_PRIV_0000022640         YPF_MAXUS_PRIV_0000022640
         YPF_MAXUS_PRIV_0000022666         YPF_MAXUS_PRIV_0000022666
         YPF_MAXUS_PRIV_0000022723         YPF_MAXUS_PRIV_0000022725
         YPF_MAXUS_PRIV_0000022764         YPF_MAXUS_PRIV_0000022765
         YPF_MAXUS_PRIV_0000023149         YPF_MAXUS_PRIV_0000023151
         YPF_MAXUS_PRIV_0000023167         YPF_MAXUS_PRIV_0000023169
         YPF_MAXUS_PRIV_0000024867         YPF_MAXUS_PRIV_0000024869
         YPF_MAXUS_PRIV_0000024887         YPF_MAXUS_PRIV_0000024892
         YPF_MAXUS_PRIV_0000024897         YPF_MAXUS_PRIV_0000024902
         YPF_MAXUS_PRIV_0000025023         YPF_MAXUS_PRIV_0000025024
         YPF_MAXUS_PRIV_0000025037         YPF_MAXUS_PRIV_0000025038
         YPF_MAXUS_PRIV_0000025041         YPF_MAXUS_PRIV_0000025043
         YPF_MAXUS_PRIV_0000025044         YPF_MAXUS_PRIV_0000025054
         YPF_MAXUS_PRIV_0000025055         YPF_MAXUS_PRIV_0000025064
         YPF_MAXUS_PRIV_0000025065         YPF_MAXUS_PRIV_0000025067
         YPF_MAXUS_PRIV_0000025070         YPF_MAXUS_PRIV_0000025078
         YPF_MAXUS_PRIV_0000025079         YPF_MAXUS_PRIV_0000025079
         YPF_MAXUS_PRIV_0000025080         YPF_MAXUS_PRIV_0000025084
         YPF_MAXUS_PRIV_0000025087         YPF_MAXUS_PRIV_0000025089
         YPF_MAXUS_PRIV_0000025107         YPF_MAXUS_PRIV_0000025107
         YPF_MAXUS_PRIV_0000025157         YPF_MAXUS_PRIV_0000025161
         YPF_MAXUS_PRIV_0000025325         YPF_MAXUS_PRIV_0000025332
         YPF_MAXUS_PRIV_0000025333         YPF_MAXUS_PRIV_0000025339
         YPF_MAXUS_PRIV_0000025340         YPF_MAXUS_PRIV_0000025345
         YPF_MAXUS_PRIV_0000025346         YPF_MAXUS_PRIV_0000025350
         YPF_MAXUS_PRIV_0000025351         YPF_MAXUS_PRIV_0000025355
         YPF_MAXUS_PRIV_0000025356         YPF_MAXUS_PRIV_0000025358
         YPF_MAXUS_PRIV_0000025359         YPF_MAXUS_PRIV_0000025361
         YPF_MAXUS_PRIV_0000025453         YPF_MAXUS_PRIV_0000025455
         YPF_MAXUS_PRIV_0000025488         YPF_MAXUS_PRIV_0000025490
         YPF_MAXUS_PRIV_0000025688         YPF_MAXUS_PRIV_0000025691
         YPF_MAXUS_PRIV_0000025711         YPF_MAXUS_PRIV_0000025713
         YPF_MAXUS_PRIV_0000026060         YPF_MAXUS_PRIV_0000026060
         YPF_MAXUS_PRIV_0000027218         YPF_MAXUS_PRIV_0000027222
         YPF_MAXUS_PRIV_0000027255         YPF_MAXUS_PRIV_0000027257
         YPF_MAXUS_PRIV_0000027314         YPF_MAXUS_PRIV_0000027314
         YPF_MAXUS_PRIV_0000027316         YPF_MAXUS_PRIV_0000027318
         YPF_MAXUS_PRIV_0000027455         YPF_MAXUS_PRIV_0000027459
           Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 7 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 6

         YPF_MAXUS_PRIV_0000027638         YPF_MAXUS_PRIV_0000027641
         YPF_MAXUS_PRIV_0000027925         YPF_MAXUS_PRIV_0000027926
         YPF_MAXUS_PRIV_0000027957         YPF_MAXUS_PRIV_0000027958
         YPF_MAXUS_PRIV_0000027962         YPF_MAXUS_PRIV_0000027963
         YPF_MAXUS_PRIV_0000028288         YPF_MAXUS_PRIV_0000028288
         YPF_MAXUS_PRIV_0000028532         YPF_MAXUS_PRIV_0000028532
         YPF_MAXUS_PRIV_0000028682         YPF_MAXUS_PRIV_0000028682
         YPF_MAXUS_PRIV_0000028784         YPF_MAXUS_PRIV_0000028784
         YPF_MAXUS_PRIV_0000029045         YPF_MAXUS_PRIV_0000029045
         YPF_MAXUS_PRIV_0000029241         YPF_MAXUS_PRIV_0000029242
         YPF_MAXUS_PRIV_0000029251         YPF_MAXUS_PRIV_0000029251
         YPF_MAXUS_PRIV_0000030398         YPF_MAXUS_PRIV_0000030400
         YPF_MAXUS_PRIV_0000032031         YPF_MAXUS_PRIV_0000032033
         YPF_MAXUS_PRIV_0000032680         YPF_MAXUS_PRIV_0000032681
         YPF_MAXUS_PRIV_0000033041         YPF_MAXUS_PRIV_0000033045
         YPF_MAXUS_PRIV_0000033050         YPF_MAXUS_PRIV_0000033051
         YPF_MAXUS_PRIV_0000033354         YPF_MAXUS_PRIV_0000033354
         YPF_MAXUS_PRIV_0000033670         YPF_MAXUS_PRIV_0000033670
         YPF_MAXUS_PRIV_0000033680         YPF_MAXUS_PRIV_0000033680
         YPF_MAXUS_PRIV_0000034205         YPF_MAXUS_PRIV_0000034205
         YPF_MAXUS_PRIV_0000034209         YPF_MAXUS_PRIV_0000034209
         YPF_MAXUS_PRIV_0000034372         YPF_MAXUS_PRIV_0000034374
         YPF_MAXUS_PRIV_0000034401         YPF_MAXUS_PRIV_0000034402
         YPF_MAXUS_PRIV_0000034417         YPF_MAXUS_PRIV_0000034417
         YPF_MAXUS_PRIV_0000034931         YPF_MAXUS_PRIV_0000034933
         YPF_MAXUS_PRIV_0000035298         YPF_MAXUS_PRIV_0000035298
         YPF_MAXUS_PRIV_0000035491         YPF_MAXUS_PRIV_0000035491
         YPF_MAXUS_PRIV_0000035734         YPF_MAXUS_PRIV_0000035734
         YPF_MAXUS_PRIV_0000035832         YPF_MAXUS_PRIV_0000035833
         YPF_MAXUS_PRIV_0000035842         YPF_MAXUS_PRIV_0000035842
         YPF_MAXUS_PRIV_0000036173         YPF_MAXUS_PRIV_0000036173
         YPF_MAXUS_PRIV_0000036550         YPF_MAXUS_PRIV_0000036551
         YPF_MAXUS_PRIV_0000036605         YPF_MAXUS_PRIV_0000036605
         YPF_MAXUS_PRIV_0000046723         YPF_MAXUS_PRIV_0000046725
         YPF_MAXUS_PRIV_0000052009         YPF_MAXUS_PRIV_0000052010
         YPF_MAXUS_PRIV_0000027600         YPF_MAXUS_PRIV_0000027601
         YPF_MAXUS_PRIV_0000027604         YPF_MAXUS_PRIV_0000027605
         YPF_MAXUS_PRIV_0000027608         YPF_MAXUS_PRIV_0000027609
         YPF_MAXUS_PRIV_0000027610         YPF_MAXUS_PRIV_0000027612
         YPF_MAXUS_PRIV_0000027613         YPF_MAXUS_PRIV_0000027613
           Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 8 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 7

         YPF_MAXUS_PRIV_0000027614         YPF_MAXUS_PRIV_0000027614
         YPF_MAXUS_PRIV_0000027615         YPF_MAXUS_PRIV_0000027615
         YPF_MAXUS_PRIV_0000027650         YPF_MAXUS_PRIV_0000027652
         YPF_MAXUS_PRIV_0000027710         YPF_MAXUS_PRIV_0000027711
         YPF_MAXUS_PRIV_0000027831         YPF_MAXUS_PRIV_0000027834
         YPF_MAXUS_PRIV_0000027927         YPF_MAXUS_PRIV_0000027927
         YPF_MAXUS_PRIV_0000027928         YPF_MAXUS_PRIV_0000027928
         YPF_MAXUS_PRIV_0000030490         YPF_MAXUS_PRIV_0000030494
         YPF_MAXUS_PRIV_0000030495         YPF_MAXUS_PRIV_0000030499
         YPF_MAXUS_PRIV_0000030500         YPF_MAXUS_PRIV_0000030504
         YPF_MAXUS_PRIV_0000030505         YPF_MAXUS_PRIV_0000030509
         YPF_MAXUS_PRIV_0000030510         YPF_MAXUS_PRIV_0000030514
         YPF_MAXUS_PRIV_0000030515         YPF_MAXUS_PRIV_0000030518
         YPF_MAXUS_PRIV_0000030519         YPF_MAXUS_PRIV_0000030522
         YPF_MAXUS_PRIV_0000030523         YPF_MAXUS_PRIV_0000030525
         YPF_MAXUS_PRIV_0000030526         YPF_MAXUS_PRIV_0000030527
         YPF_MAXUS_PRIV_0000030530         YPF_MAXUS_PRIV_0000030532
         YPF_MAXUS_PRIV_0000031410         YPF_MAXUS_PRIV_0000031411
         YPF_MAXUS_PRIV_0000031983         YPF_MAXUS_PRIV_0000031984
         YPF_MAXUS_PRIV_0000032037         YPF_MAXUS_PRIV_0000032039
         YPF_MAXUS_PRIV_0000032100         YPF_MAXUS_PRIV_0000032102
         YPF_MAXUS_PRIV_0000032108         YPF_MAXUS_PRIV_0000032110
         YPF_MAXUS_PRIV_0000032163         YPF_MAXUS_PRIV_0000032167
         YPF_MAXUS_PRIV_0000032626         YPF_MAXUS_PRIV_0000032627
         YPF_MAXUS_PRIV_0000032657         YPF_MAXUS_PRIV_0000032658
         YPF_MAXUS_PRIV_0000032675         YPF_MAXUS_PRIV_0000032676
         YPF_MAXUS_PRIV_0000032814         YPF_MAXUS_PRIV_0000032814
         YPF_MAXUS_PRIV_0000032935         YPF_MAXUS_PRIV_0000032937
         YPF_MAXUS_PRIV_0000032986         YPF_MAXUS_PRIV_0000032989
         YPF_MAXUS_PRIV_0000033052         YPF_MAXUS_PRIV_0000033053
         YPF_MAXUS_PRIV_0000033061         YPF_MAXUS_PRIV_0000033063
         YPF_MAXUS_PRIV_0000033064         YPF_MAXUS_PRIV_0000033065
         YPF_MAXUS_PRIV_0000033100         YPF_MAXUS_PRIV_0000033102
         YPF_MAXUS_PRIV_0000033142         YPF_MAXUS_PRIV_0000033143
         YPF_MAXUS_PRIV_0000033179         YPF_MAXUS_PRIV_0000033181
         YPF_MAXUS_PRIV_0000033191         YPF_MAXUS_PRIV_0000033192
         YPF_MAXUS_PRIV_0000033220         YPF_MAXUS_PRIV_0000033223
         YPF_MAXUS_PRIV_0000033349         YPF_MAXUS_PRIV_0000033353
         YPF_MAXUS_PRIV_0000034181         YPF_MAXUS_PRIV_0000034183
         YPF_MAXUS_PRIV_0000034305         YPF_MAXUS_PRIV_0000034306
           Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 9 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 8

         YPF_MAXUS_PRIV_0000034311         YPF_MAXUS_PRIV_0000034312
         YPF_MAXUS_PRIV_0000034379         YPF_MAXUS_PRIV_0000034381
         YPF_MAXUS_PRIV_0000034382         YPF_MAXUS_PRIV_0000034383
         YPF_MAXUS_PRIV_0000034412         YPF_MAXUS_PRIV_0000034413
         YPF_MAXUS_PRIV_0000034426         YPF_MAXUS_PRIV_0000034427
         YPF_MAXUS_PRIV_0000034441         YPF_MAXUS_PRIV_0000034443
         YPF_MAXUS_PRIV_0000034445         YPF_MAXUS_PRIV_0000034445
         YPF_MAXUS_PRIV_0000034646         YPF_MAXUS_PRIV_0000034646
         YPF_MAXUS_PRIV_0000034675         YPF_MAXUS_PRIV_0000034676
         YPF_MAXUS_PRIV_0000034694         YPF_MAXUS_PRIV_0000034696
         YPF_MAXUS_PRIV_0000034841         YPF_MAXUS_PRIV_0000034844
         YPF_MAXUS_PRIV_0000034856         YPF_MAXUS_PRIV_0000034857
         YPF_MAXUS_PRIV_0000034865         YPF_MAXUS_PRIV_0000034866
         YPF_MAXUS_PRIV_0000034870         YPF_MAXUS_PRIV_0000034870
         YPF_MAXUS_PRIV_0000035237         YPF_MAXUS_PRIV_0000035239
         YPF_MAXUS_PRIV_0000001878         YPF_MAXUS_PRIV_0000001889
         YPF_MAXUS_PRIV_0000001894         YPF_MAXUS_PRIV_0000001905
         YPF_MAXUS_PRIV_0000001941         YPF_MAXUS_PRIV_0000001952
         YPF_MAXUS_PRIV_0000006920         YPF_MAXUS_PRIV_0000006927
         YPF_MAXUS_PRIV_0000006928         YPF_MAXUS_PRIV_0000006929
         YPF_MAXUS_PRIV_0000006930         YPF_MAXUS_PRIV_0000006937
         YPF_MAXUS_PRIV_0000007366         YPF_MAXUS_PRIV_0000007367
         YPF_MAXUS_PRIV_0000007904         YPF_MAXUS_PRIV_0000007905
         YPF_MAXUS_PRIV_0000007921         YPF_MAXUS_PRIV_0000007924
         YPF_MAXUS_PRIV_0000007933         YPF_MAXUS_PRIV_0000007934
         YPF_MAXUS_PRIV_0000007950         YPF_MAXUS_PRIV_0000007952
         YPF_MAXUS_PRIV_0000007953         YPF_MAXUS_PRIV_0000007955
         YPF_MAXUS_PRIV_0000007959         YPF_MAXUS_PRIV_0000007960
         YPF_MAXUS_PRIV_0000008011         YPF_MAXUS_PRIV_0000008013
         YPF_MAXUS_PRIV_0000008072         YPF_MAXUS_PRIV_0000008076
         YPF_MAXUS_PRIV_0000008092         YPF_MAXUS_PRIV_0000008093
         YPF_MAXUS_PRIV_0000008098         YPF_MAXUS_PRIV_0000008098
         YPF_MAXUS_PRIV_0000008112         YPF_MAXUS_PRIV_0000008114
         YPF_MAXUS_PRIV_0000008152         YPF_MAXUS_PRIV_0000008154
         YPF_MAXUS_PRIV_0000008155         YPF_MAXUS_PRIV_0000008156
         YPF_MAXUS_PRIV_0000008559         YPF_MAXUS_PRIV_0000008561
         YPF_MAXUS_PRIV_0000008562         YPF_MAXUS_PRIV_0000008563
         YPF_MAXUS_PRIV_0000008888         YPF_MAXUS_PRIV_0000008890
         YPF_MAXUS_PRIV_0000008913         YPF_MAXUS_PRIV_0000008913
         YPF_MAXUS_PRIV_0000008924         YPF_MAXUS_PRIV_0000008925
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 10 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 9

         YPF_MAXUS_PRIV_0000009137        YPF_MAXUS_PRIV_0000009137
         YPF_MAXUS_PRIV_0000009514        YPF_MAXUS_PRIV_0000009514
         YPF_MAXUS_PRIV_0000009517        YPF_MAXUS_PRIV_0000009518
         YPF_MAXUS_PRIV_0000009565        YPF_MAXUS_PRIV_0000009567
         YPF_MAXUS_PRIV_0000009568        YPF_MAXUS_PRIV_0000009568
         YPF_MAXUS_PRIV_0000009569        YPF_MAXUS_PRIV_0000009573
         YPF_MAXUS_PRIV_0000009574        YPF_MAXUS_PRIV_0000009575
         YPF_MAXUS_PRIV_0000009585        YPF_MAXUS_PRIV_0000009586
         YPF_MAXUS_PRIV_0000009594        YPF_MAXUS_PRIV_0000009595
         YPF_MAXUS_PRIV_0000009596        YPF_MAXUS_PRIV_0000009597
         YPF_MAXUS_PRIV_0000009642        YPF_MAXUS_PRIV_0000009644
         YPF_MAXUS_PRIV_0000009645        YPF_MAXUS_PRIV_0000009647
         YPF_MAXUS_PRIV_0000009648        YPF_MAXUS_PRIV_0000009648
         YPF_MAXUS_PRIV_0000009649        YPF_MAXUS_PRIV_0000009656
         YPF_MAXUS_PRIV_0000009669        YPF_MAXUS_PRIV_0000009670
         YPF_MAXUS_PRIV_0000009679        YPF_MAXUS_PRIV_0000009679
         YPF_MAXUS_PRIV_0000009798        YPF_MAXUS_PRIV_0000009800
         YPF_MAXUS_PRIV_0000009801        YPF_MAXUS_PRIV_0000009802
         YPF_MAXUS_PRIV_0000009823        YPF_MAXUS_PRIV_0000009825
         YPF_MAXUS_PRIV_0000009826        YPF_MAXUS_PRIV_0000009829
         YPF_MAXUS_PRIV_0000009830        YPF_MAXUS_PRIV_0000009833
         YPF_MAXUS_PRIV_0000009844        YPF_MAXUS_PRIV_0000009844
         YPF_MAXUS_PRIV_0000009907        YPF_MAXUS_PRIV_0000009908
         YPF_MAXUS_PRIV_0000009974        YPF_MAXUS_PRIV_0000009975
         YPF_MAXUS_PRIV_0000010264        YPF_MAXUS_PRIV_0000010264
         YPF_MAXUS_PRIV_0000012663        YPF_MAXUS_PRIV_0000012664
         YPF_MAXUS_PRIV_0000012668        YPF_MAXUS_PRIV_0000012671
         YPF_MAXUS_PRIV_0000012678        YPF_MAXUS_PRIV_0000012679
         YPF_MAXUS_PRIV_0000012683        YPF_MAXUS_PRIV_0000012687
         YPF_MAXUS_PRIV_0000012688        YPF_MAXUS_PRIV_0000012691
         YPF_MAXUS_PRIV_0000012702        YPF_MAXUS_PRIV_0000012704
         YPF_MAXUS_PRIV_0000012843        YPF_MAXUS_PRIV_0000012844
         YPF_MAXUS_PRIV_0000012937        YPF_MAXUS_PRIV_0000012939
         YPF_MAXUS_PRIV_0000012946        YPF_MAXUS_PRIV_0000012947
         YPF_MAXUS_PRIV_0000012951        YPF_MAXUS_PRIV_0000012953
         YPF_MAXUS_PRIV_0000012960        YPF_MAXUS_PRIV_0000012962
         YPF_MAXUS_PRIV_0000012967        YPF_MAXUS_PRIV_0000012967
         YPF_MAXUS_PRIV_0000012974        YPF_MAXUS_PRIV_0000012975
         YPF_MAXUS_PRIV_0000013062        YPF_MAXUS_PRIV_0000013065
         YPF_MAXUS_PRIV_0000013066        YPF_MAXUS_PRIV_0000013068
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 11 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 10

         YPF_MAXUS_PRIV_0000013069        YPF_MAXUS_PRIV_0000013070
         YPF_MAXUS_PRIV_0000013079        YPF_MAXUS_PRIV_0000013079
         YPF_MAXUS_PRIV_0000013218        YPF_MAXUS_PRIV_0000013218
         YPF_MAXUS_PRIV_0000013374        YPF_MAXUS_PRIV_0000013375
         YPF_MAXUS_PRIV_0000013469        YPF_MAXUS_PRIV_0000013470
         YPF_MAXUS_PRIV_0000013485        YPF_MAXUS_PRIV_0000013486
         YPF_MAXUS_PRIV_0000013582        YPF_MAXUS_PRIV_0000013583
         YPF_MAXUS_PRIV_0000013623        YPF_MAXUS_PRIV_0000013624
         YPF_MAXUS_PRIV_0000013675        YPF_MAXUS_PRIV_0000013679
         YPF_MAXUS_PRIV_0000013680        YPF_MAXUS_PRIV_0000013680
         YPF_MAXUS_PRIV_0000013700        YPF_MAXUS_PRIV_0000013703
         YPF_MAXUS_PRIV_0000013704        YPF_MAXUS_PRIV_0000013708
         YPF_MAXUS_PRIV_0000013709        YPF_MAXUS_PRIV_0000013711
         YPF_MAXUS_PRIV_0000013884        YPF_MAXUS_PRIV_0000013885
         YPF_MAXUS_PRIV_0000013929        YPF_MAXUS_PRIV_0000013931
         YPF_MAXUS_PRIV_0000014527        YPF_MAXUS_PRIV_0000014528
         YPF_MAXUS_PRIV_0000014533        YPF_MAXUS_PRIV_0000014534
         YPF_MAXUS_PRIV_0000014817        YPF_MAXUS_PRIV_0000014819
         YPF_MAXUS_PRIV_0000014820        YPF_MAXUS_PRIV_0000014821
         YPF_MAXUS_PRIV_0000014824        YPF_MAXUS_PRIV_0000014825
         YPF_MAXUS_PRIV_0000014868        YPF_MAXUS_PRIV_0000014870
         YPF_MAXUS_PRIV_0000014904        YPF_MAXUS_PRIV_0000014905
         YPF_MAXUS_PRIV_0000014906        YPF_MAXUS_PRIV_0000014907
         YPF_MAXUS_PRIV_0000014936        YPF_MAXUS_PRIV_0000014938
         YPF_MAXUS_PRIV_0000014949        YPF_MAXUS_PRIV_0000014951
         YPF_MAXUS_PRIV_0000014952        YPF_MAXUS_PRIV_0000014953
         YPF_MAXUS_PRIV_0000014959        YPF_MAXUS_PRIV_0000014961
         YPF_MAXUS_PRIV_0000015013        YPF_MAXUS_PRIV_0000015015
         YPF_MAXUS_PRIV_0000015016        YPF_MAXUS_PRIV_0000015018
         YPF_MAXUS_PRIV_0000015019        YPF_MAXUS_PRIV_0000015023
         YPF_MAXUS_PRIV_0000015024        YPF_MAXUS_PRIV_0000015028
         YPF_MAXUS_PRIV_0000015029        YPF_MAXUS_PRIV_0000015033
         YPF_MAXUS_PRIV_0000015034        YPF_MAXUS_PRIV_0000015038
         YPF_MAXUS_PRIV_0000015039        YPF_MAXUS_PRIV_0000015040
         YPF_MAXUS_PRIV_0000015103        YPF_MAXUS_PRIV_0000015103
         YPF_MAXUS_PRIV_0000015109        YPF_MAXUS_PRIV_0000015110
         YPF_MAXUS_PRIV_0000015187        YPF_MAXUS_PRIV_0000015188
         YPF_MAXUS_PRIV_0000015210        YPF_MAXUS_PRIV_0000015211
         YPF_MAXUS_PRIV_0000015225        YPF_MAXUS_PRIV_0000015226
         YPF_MAXUS_PRIV_0000015375        YPF_MAXUS_PRIV_0000015376
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 12 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 11

         YPF_MAXUS_PRIV_0000015377        YPF_MAXUS_PRIV_0000015378
         YPF_MAXUS_PRIV_0000015379        YPF_MAXUS_PRIV_0000015385
         YPF_MAXUS_PRIV_0000015386        YPF_MAXUS_PRIV_0000015386
         YPF_MAXUS_PRIV_0000015387        YPF_MAXUS_PRIV_0000015393
         YPF_MAXUS_PRIV_0000015394        YPF_MAXUS_PRIV_0000015395
         YPF_MAXUS_PRIV_0000015399        YPF_MAXUS_PRIV_0000015400
         YPF_MAXUS_PRIV_0000015480        YPF_MAXUS_PRIV_0000015481
         YPF_MAXUS_PRIV_0000015751        YPF_MAXUS_PRIV_0000015751
         YPF_MAXUS_PRIV_0000016612        YPF_MAXUS_PRIV_0000016619
         YPF_MAXUS_PRIV_0000016653        YPF_MAXUS_PRIV_0000016656
         YPF_MAXUS_PRIV_0000016694        YPF_MAXUS_PRIV_0000016695
         YPF_MAXUS_PRIV_0000016706        YPF_MAXUS_PRIV_0000016706
         YPF_MAXUS_PRIV_0000016752        YPF_MAXUS_PRIV_0000016753
         YPF_MAXUS_PRIV_0000016800        YPF_MAXUS_PRIV_0000016802
         YPF_MAXUS_PRIV_0000017568        YPF_MAXUS_PRIV_0000017572
         YPF_MAXUS_PRIV_0000018025        YPF_MAXUS_PRIV_0000018028
         YPF_MAXUS_PRIV_0000018047        YPF_MAXUS_PRIV_0000018053
         YPF_MAXUS_PRIV_0000018054        YPF_MAXUS_PRIV_0000018059
         YPF_MAXUS_PRIV_0000018060        YPF_MAXUS_PRIV_0000018064
         YPF_MAXUS_PRIV_0000018065        YPF_MAXUS_PRIV_0000018067
         YPF_MAXUS_PRIV_0000018234        YPF_MAXUS_PRIV_0000018234
         YPF_MAXUS_PRIV_0000018300        YPF_MAXUS_PRIV_0000018303
         YPF_MAXUS_PRIV_0000018308        YPF_MAXUS_PRIV_0000018309
         YPF_MAXUS_PRIV_0000018314        YPF_MAXUS_PRIV_0000018317
         YPF_MAXUS_PRIV_0000018321        YPF_MAXUS_PRIV_0000018322
         YPF_MAXUS_PRIV_0000018325        YPF_MAXUS_PRIV_0000018327
         YPF_MAXUS_PRIV_0000018350        YPF_MAXUS_PRIV_0000018353
         YPF_MAXUS_PRIV_0000018375        YPF_MAXUS_PRIV_0000018377
         YPF_MAXUS_PRIV_0000018918        YPF_MAXUS_PRIV_0000018921
         YPF_MAXUS_PRIV_0000018922        YPF_MAXUS_PRIV_0000018923
         YPF_MAXUS_PRIV_0000018970        YPF_MAXUS_PRIV_0000018971
         YPF_MAXUS_PRIV_0000019021        YPF_MAXUS_PRIV_0000019024
         YPF_MAXUS_PRIV_0000019044        YPF_MAXUS_PRIV_0000019047
         YPF_MAXUS_PRIV_0000019206        YPF_MAXUS_PRIV_0000019210
         YPF_MAXUS_PRIV_0000019251        YPF_MAXUS_PRIV_0000019252
         YPF_MAXUS_PRIV_0000019253        YPF_MAXUS_PRIV_0000019254
         YPF_MAXUS_PRIV_0000019255        YPF_MAXUS_PRIV_0000019258
         YPF_MAXUS_PRIV_0000019295        YPF_MAXUS_PRIV_0000019295
         YPF_MAXUS_PRIV_0000019343        YPF_MAXUS_PRIV_0000019355
         YPF_MAXUS_PRIV_0000019389        YPF_MAXUS_PRIV_0000019392
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 13 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 12

         YPF_MAXUS_PRIV_0000019442        YPF_MAXUS_PRIV_0000019442
         YPF_MAXUS_PRIV_0000019588        YPF_MAXUS_PRIV_0000019591
         YPF_MAXUS_PRIV_0000019595        YPF_MAXUS_PRIV_0000019595
         YPF_MAXUS_PRIV_0000019596        YPF_MAXUS_PRIV_0000019601
         YPF_MAXUS_PRIV_0000019602        YPF_MAXUS_PRIV_0000019604
         YPF_MAXUS_PRIV_0000019607        YPF_MAXUS_PRIV_0000019608
         YPF_MAXUS_PRIV_0000019717        YPF_MAXUS_PRIV_0000019718
         YPF_MAXUS_PRIV_0000020234        YPF_MAXUS_PRIV_0000020240
         YPF_MAXUS_PRIV_0000020245        YPF_MAXUS_PRIV_0000020250
         YPF_MAXUS_PRIV_0000020251        YPF_MAXUS_PRIV_0000020266
         YPF_MAXUS_PRIV_0000020267        YPF_MAXUS_PRIV_0000020267
         YPF_MAXUS_PRIV_0000020268        YPF_MAXUS_PRIV_0000020268
         YPF_MAXUS_PRIV_0000020271        YPF_MAXUS_PRIV_0000020272
         YPF_MAXUS_PRIV_0000020456        YPF_MAXUS_PRIV_0000020458
         YPF_MAXUS_PRIV_0000020610        YPF_MAXUS_PRIV_0000020614
         YPF_MAXUS_PRIV_0000020617        YPF_MAXUS_PRIV_0000020618
         YPF_MAXUS_PRIV_0000020677        YPF_MAXUS_PRIV_0000020679
         YPF_MAXUS_PRIV_0000020783        YPF_MAXUS_PRIV_0000020786
         YPF_MAXUS_PRIV_0000020819        YPF_MAXUS_PRIV_0000020820
         YPF_MAXUS_PRIV_0000020953        YPF_MAXUS_PRIV_0000020958
         YPF_MAXUS_PRIV_0000021018        YPF_MAXUS_PRIV_0000021019
         YPF_MAXUS_PRIV_0000021020        YPF_MAXUS_PRIV_0000021020
         YPF_MAXUS_PRIV_0000021117        YPF_MAXUS_PRIV_0000021119
         YPF_MAXUS_PRIV_0000021131        YPF_MAXUS_PRIV_0000021134
         YPF_MAXUS_PRIV_0000021135        YPF_MAXUS_PRIV_0000021137
         YPF_MAXUS_PRIV_0000021138        YPF_MAXUS_PRIV_0000021139
         YPF_MAXUS_PRIV_0000021145        YPF_MAXUS_PRIV_0000021146
         YPF_MAXUS_PRIV_0000021166        YPF_MAXUS_PRIV_0000021166
         YPF_MAXUS_PRIV_0000021262        YPF_MAXUS_PRIV_0000021262
         YPF_MAXUS_PRIV_0000021339        YPF_MAXUS_PRIV_0000021339
         YPF_MAXUS_PRIV_0000021358        YPF_MAXUS_PRIV_0000021359
         YPF_MAXUS_PRIV_0000021367        YPF_MAXUS_PRIV_0000021370
         YPF_MAXUS_PRIV_0000021371        YPF_MAXUS_PRIV_0000021374
         YPF_MAXUS_PRIV_0000021375        YPF_MAXUS_PRIV_0000021376
         YPF_MAXUS_PRIV_0000021529        YPF_MAXUS_PRIV_0000021532
         YPF_MAXUS_PRIV_0000021568        YPF_MAXUS_PRIV_0000021568
         YPF_MAXUS_PRIV_0000021572        YPF_MAXUS_PRIV_0000021575
         YPF_MAXUS_PRIV_0000021605        YPF_MAXUS_PRIV_0000021608
         YPF_MAXUS_PRIV_0000021609        YPF_MAXUS_PRIV_0000021611
         YPF_MAXUS_PRIV_0000021615        YPF_MAXUS_PRIV_0000021617
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 14 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 13

         YPF_MAXUS_PRIV_0000021620        YPF_MAXUS_PRIV_0000021622
         YPF_MAXUS_PRIV_0000021623        YPF_MAXUS_PRIV_0000021625
         YPF_MAXUS_PRIV_0000021664        YPF_MAXUS_PRIV_0000021666
         YPF_MAXUS_PRIV_0000021711        YPF_MAXUS_PRIV_0000021711
         YPF_MAXUS_PRIV_0000021742        YPF_MAXUS_PRIV_0000021743
         YPF_MAXUS_PRIV_0000021744        YPF_MAXUS_PRIV_0000021745
         YPF_MAXUS_PRIV_0000021762        YPF_MAXUS_PRIV_0000021763
         YPF_MAXUS_PRIV_0000021764        YPF_MAXUS_PRIV_0000021765
         YPF_MAXUS_PRIV_0000021772        YPF_MAXUS_PRIV_0000021772
         YPF_MAXUS_PRIV_0000021775        YPF_MAXUS_PRIV_0000021776
         YPF_MAXUS_PRIV_0000021785        YPF_MAXUS_PRIV_0000021788
         YPF_MAXUS_PRIV_0000021888        YPF_MAXUS_PRIV_0000021888
         YPF_MAXUS_PRIV_0000021906        YPF_MAXUS_PRIV_0000021906
         YPF_MAXUS_PRIV_0000022237        YPF_MAXUS_PRIV_0000022237
         YPF_MAXUS_PRIV_0000022247        YPF_MAXUS_PRIV_0000022247
         YPF_MAXUS_PRIV_0000022561        YPF_MAXUS_PRIV_0000022565
         YPF_MAXUS_PRIV_0000022708        YPF_MAXUS_PRIV_0000022709
         YPF_MAXUS_PRIV_0000022711        YPF_MAXUS_PRIV_0000022712
         YPF_MAXUS_PRIV_0000022715        YPF_MAXUS_PRIV_0000022717
         YPF_MAXUS_PRIV_0000022730        YPF_MAXUS_PRIV_0000022731
         YPF_MAXUS_PRIV_0000022736        YPF_MAXUS_PRIV_0000022737
         YPF_MAXUS_PRIV_0000022745        YPF_MAXUS_PRIV_0000022746
         YPF_MAXUS_PRIV_0000022762        YPF_MAXUS_PRIV_0000022763
         YPF_MAXUS_PRIV_0000022774        YPF_MAXUS_PRIV_0000022777
         YPF_MAXUS_PRIV_0000022778        YPF_MAXUS_PRIV_0000022781
         YPF_MAXUS_PRIV_0000022785        YPF_MAXUS_PRIV_0000022787
         YPF_MAXUS_PRIV_0000023050        YPF_MAXUS_PRIV_0000023052
         YPF_MAXUS_PRIV_0000023067        YPF_MAXUS_PRIV_0000023067
         YPF_MAXUS_PRIV_0000023075        YPF_MAXUS_PRIV_0000023076
         YPF_MAXUS_PRIV_0000023144        YPF_MAXUS_PRIV_0000023145
         YPF_MAXUS_PRIV_0000024872        YPF_MAXUS_PRIV_0000024873
         YPF_MAXUS_PRIV_0000024879        YPF_MAXUS_PRIV_0000024881
         YPF_MAXUS_PRIV_0000024882        YPF_MAXUS_PRIV_0000024886
         YPF_MAXUS_PRIV_0000024903        YPF_MAXUS_PRIV_0000024907
         YPF_MAXUS_PRIV_0000024908        YPF_MAXUS_PRIV_0000024913
         YPF_MAXUS_PRIV_0000024941        YPF_MAXUS_PRIV_0000024943
         YPF_MAXUS_PRIV_0000024949        YPF_MAXUS_PRIV_0000024950
         YPF_MAXUS_PRIV_0000024951        YPF_MAXUS_PRIV_0000024956
         YPF_MAXUS_PRIV_0000024979        YPF_MAXUS_PRIV_0000024981
         YPF_MAXUS_PRIV_0000025039        YPF_MAXUS_PRIV_0000025040
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 15 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 14

         YPF_MAXUS_PRIV_0000025092        YPF_MAXUS_PRIV_0000025093
         YPF_MAXUS_PRIV_0000025285        YPF_MAXUS_PRIV_0000025287
         YPF_MAXUS_PRIV_0000025290        YPF_MAXUS_PRIV_0000025291
         YPF_MAXUS_PRIV_0000025318        YPF_MAXUS_PRIV_0000025319
         YPF_MAXUS_PRIV_0000025320        YPF_MAXUS_PRIV_0000025324
         YPF_MAXUS_PRIV_0000025402        YPF_MAXUS_PRIV_0000025403
         YPF_MAXUS_PRIV_0000025432        YPF_MAXUS_PRIV_0000025433
         YPF_MAXUS_PRIV_0000025501        YPF_MAXUS_PRIV_0000025502
         YPF_MAXUS_PRIV_0000025507        YPF_MAXUS_PRIV_0000025508
         YPF_MAXUS_PRIV_0000025509        YPF_MAXUS_PRIV_0000025510
         YPF_MAXUS_PRIV_0000025546        YPF_MAXUS_PRIV_0000025547
         YPF_MAXUS_PRIV_0000025641        YPF_MAXUS_PRIV_0000025642
         YPF_MAXUS_PRIV_0000025681        YPF_MAXUS_PRIV_0000025682
         YPF_MAXUS_PRIV_0000025718        YPF_MAXUS_PRIV_0000025719
         YPF_MAXUS_PRIV_0000027777        YPF_MAXUS_PRIV_0000027780
         YPF_MAXUS_PRIV_0000028221        YPF_MAXUS_PRIV_0000028222
         YPF_MAXUS_PRIV_0000028902        YPF_MAXUS_PRIV_0000028903
         YPF_MAXUS_PRIV_0000029326        YPF_MAXUS_PRIV_0000029326
         YPF_MAXUS_PRIV_0000030487        YPF_MAXUS_PRIV_0000030489
         YPF_MAXUS_PRIV_0000031418        YPF_MAXUS_PRIV_0000031419
         YPF_MAXUS_PRIV_0000031926        YPF_MAXUS_PRIV_0000031926
         YPF_MAXUS_PRIV_0000031962        YPF_MAXUS_PRIV_0000031963
         YPF_MAXUS_PRIV_0000031964        YPF_MAXUS_PRIV_0000031964
         YPF_MAXUS_PRIV_0000031990        YPF_MAXUS_PRIV_0000031991
         YPF_MAXUS_PRIV_0000008160        YPF_MAXUS_PRIV_0000008161
         YPF_MAXUS_PRIV_0000008189        YPF_MAXUS_PRIV_0000008190
         YPF_MAXUS_PRIV_0000008449        YPF_MAXUS_PRIV_0000008450
         YPF_MAXUS_PRIV_0000013229        YPF_MAXUS_PRIV_0000013231
         YPF_MAXUS_PRIV_0000013712        YPF_MAXUS_PRIV_0000013712
         YPF_MAXUS_PRIV_0000015889        YPF_MAXUS_PRIV_0000015890
         YPF_MAXUS_PRIV_0000016792        YPF_MAXUS_PRIV_0000016794
         YPF_MAXUS_PRIV_0000016795        YPF_MAXUS_PRIV_0000016796
         YPF_MAXUS_PRIV_0000017978        YPF_MAXUS_PRIV_0000017979
         YPF_MAXUS_PRIV_0000018037        YPF_MAXUS_PRIV_0000018038
         YPF_MAXUS_PRIV_0000018041        YPF_MAXUS_PRIV_0000018046
         YPF_MAXUS_PRIV_0000018085        YPF_MAXUS_PRIV_0000018088
         YPF_MAXUS_PRIV_0000018448        YPF_MAXUS_PRIV_0000018448
         YPF_MAXUS_PRIV_0000018451        YPF_MAXUS_PRIV_0000018453
         YPF_MAXUS_PRIV_0000021756        YPF_MAXUS_PRIV_0000021761
         YPF_MAXUS_PRIV_0000021899        YPF_MAXUS_PRIV_0000021901
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 16 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 15

         YPF_MAXUS_PRIV_0000022718        YPF_MAXUS_PRIV_0000022722
         YPF_MAXUS_PRIV_0000022782        YPF_MAXUS_PRIV_0000022783
         YPF_MAXUS_PRIV_0000022932        YPF_MAXUS_PRIV_0000022933
         YPF_MAXUS_PRIV_0000023053        YPF_MAXUS_PRIV_0000023058
         YPF_MAXUS_PRIV_0000023068        YPF_MAXUS_PRIV_0000023074
         YPF_MAXUS_PRIV_0000025511        YPF_MAXUS_PRIV_0000025516
         YPF_MAXUS_PRIV_0000025560        YPF_MAXUS_PRIV_0000025564
         YPF_MAXUS_PRIV_0000025565        YPF_MAXUS_PRIV_0000025569
         YPF_MAXUS_PRIV_0000025576        YPF_MAXUS_PRIV_0000025580
         YPF_MAXUS_PRIV_0000025581        YPF_MAXUS_PRIV_0000025585
         YPF_MAXUS_PRIV_0000025586        YPF_MAXUS_PRIV_0000025590
         YPF_MAXUS_PRIV_0000025591        YPF_MAXUS_PRIV_0000025594
         YPF_MAXUS_PRIV_0000025595        YPF_MAXUS_PRIV_0000025603
         YPF_MAXUS_PRIV_0000025604        YPF_MAXUS_PRIV_0000025604
         YPF_MAXUS_PRIV_0000025605        YPF_MAXUS_PRIV_0000025608
         YPF_MAXUS_PRIV_0000025609        YPF_MAXUS_PRIV_0000025611
         YPF_MAXUS_PRIV_0000025612        YPF_MAXUS_PRIV_0000025614
         YPF_MAXUS_PRIV_0000025615        YPF_MAXUS_PRIV_0000025617
         YPF_MAXUS_PRIV_0000025618        YPF_MAXUS_PRIV_0000025620
         YPF_MAXUS_PRIV_0000025633        YPF_MAXUS_PRIV_0000025635
         YPF_MAXUS_PRIV_0000025636        YPF_MAXUS_PRIV_0000025638
         YPF_MAXUS_PRIV_0000025639        YPF_MAXUS_PRIV_0000025640
         YPF_MAXUS_PRIV_0000027206        YPF_MAXUS_PRIV_0000027210
         YPF_MAXUS_PRIV_0000027825        YPF_MAXUS_PRIV_0000027826
         YPF_MAXUS_PRIV_0000027827        YPF_MAXUS_PRIV_0000027828
         YPF_MAXUS_PRIV_0000027829        YPF_MAXUS_PRIV_0000027830
         YPF_MAXUS_PRIV_0000028730        YPF_MAXUS_PRIV_0000028730
         YPF_MAXUS_PRIV_0000030484        YPF_MAXUS_PRIV_0000030486
         YPF_MAXUS_PRIV_0000032097        YPF_MAXUS_PRIV_0000032099
         YPF_MAXUS_PRIV_0000032104        YPF_MAXUS_PRIV_0000032107
         YPF_MAXUS_PRIV_0000032659        YPF_MAXUS_PRIV_0000032661
         YPF_MAXUS_PRIV_0000033054        YPF_MAXUS_PRIV_0000033056
         YPF_MAXUS_PRIV_0000033168        YPF_MAXUS_PRIV_0000033169
         YPF_MAXUS_PRIV_0000033170        YPF_MAXUS_PRIV_0000033172
         YPF_MAXUS_PRIV_0000034845        YPF_MAXUS_PRIV_0000034848
         YPF_MAXUS_PRIV_0000034867        YPF_MAXUS_PRIV_0000034869
         YPF_MAXUS_PRIV_0000035240        YPF_MAXUS_PRIV_0000035241
         YPF_MAXUS_PRIV_0000036033        YPF_MAXUS_PRIV_0000036035
         YPF_MAXUS_PRIV_0000006866        YPF_MAXUS_PRIV_0000006870
         YPF_MAXUS_PRIV_0000007322        YPF_MAXUS_PRIV_0000007325
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 17 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 16

         YPF_MAXUS_PRIV_0000007997        YPF_MAXUS_PRIV_0000007999
         YPF_MAXUS_PRIV_0000008003        YPF_MAXUS_PRIV_0000008005
         YPF_MAXUS_PRIV_0000008014        YPF_MAXUS_PRIV_0000008016
         YPF_MAXUS_PRIV_0000008169        YPF_MAXUS_PRIV_0000008170
         YPF_MAXUS_PRIV_0000009909        YPF_MAXUS_PRIV_0000009911
         YPF_MAXUS_PRIV_0000012693        YPF_MAXUS_PRIV_0000012694
         YPF_MAXUS_PRIV_0000012699        YPF_MAXUS_PRIV_0000012699
         YPF_MAXUS_PRIV_0000012948        YPF_MAXUS_PRIV_0000012950
         YPF_MAXUS_PRIV_0000012954        YPF_MAXUS_PRIV_0000012956
         YPF_MAXUS_PRIV_0000012970        YPF_MAXUS_PRIV_0000012971
         YPF_MAXUS_PRIV_0000013252        YPF_MAXUS_PRIV_0000013253
         YPF_MAXUS_PRIV_0000013282        YPF_MAXUS_PRIV_0000013283
         YPF_MAXUS_PRIV_0000013572        YPF_MAXUS_PRIV_0000013577
         YPF_MAXUS_PRIV_0000014871        YPF_MAXUS_PRIV_0000014872
         YPF_MAXUS_PRIV_0000018076        YPF_MAXUS_PRIV_0000018078
         YPF_MAXUS_PRIV_0000018304        YPF_MAXUS_PRIV_0000018307
         YPF_MAXUS_PRIV_0000018318        YPF_MAXUS_PRIV_0000018320
         YPF_MAXUS_PRIV_0000018323        YPF_MAXUS_PRIV_0000018324
         YPF_MAXUS_PRIV_0000018461        YPF_MAXUS_PRIV_0000018463
         YPF_MAXUS_PRIV_0000018466        YPF_MAXUS_PRIV_0000018467
         YPF_MAXUS_PRIV_0000018586        YPF_MAXUS_PRIV_0000018590
         YPF_MAXUS_PRIV_0000018835        YPF_MAXUS_PRIV_0000018837
         YPF_MAXUS_PRIV_0000019978        YPF_MAXUS_PRIV_0000019978
         YPF_MAXUS_PRIV_0000020269        YPF_MAXUS_PRIV_0000020270
         YPF_MAXUS_PRIV_0000021022        YPF_MAXUS_PRIV_0000021023
         YPF_MAXUS_PRIV_0000021094        YPF_MAXUS_PRIV_0000021097
         YPF_MAXUS_PRIV_0000021098        YPF_MAXUS_PRIV_0000021101
         YPF_MAXUS_PRIV_0000021600        YPF_MAXUS_PRIV_0000021601
         YPF_MAXUS_PRIV_0000021874        YPF_MAXUS_PRIV_0000021874
         YPF_MAXUS_PRIV_0000022951        YPF_MAXUS_PRIV_0000022951
         YPF_MAXUS_PRIV_0000023059        YPF_MAXUS_PRIV_0000023059
         YPF_MAXUS_PRIV_0000024944        YPF_MAXUS_PRIV_0000024944
         YPF_MAXUS_PRIV_0000025025        YPF_MAXUS_PRIV_0000025026
         YPF_MAXUS_PRIV_0000025166        YPF_MAXUS_PRIV_0000025166
         YPF_MAXUS_PRIV_0000025375        YPF_MAXUS_PRIV_0000025376
         YPF_MAXUS_PRIV_0000025474        YPF_MAXUS_PRIV_0000025475
         YPF_MAXUS_PRIV_0000025517        YPF_MAXUS_PRIV_0000025518
         YPF_MAXUS_PRIV_0000025519        YPF_MAXUS_PRIV_0000025524
         YPF_MAXUS_PRIV_0000025525        YPF_MAXUS_PRIV_0000025530
         YPF_MAXUS_PRIV_0000025553        YPF_MAXUS_PRIV_0000025554
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 18 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 17

         YPF_MAXUS_PRIV_0000007990        YPF_MAXUS_PRIV_0000007996
         YPF_MAXUS_PRIV_0000009905        YPF_MAXUS_PRIV_0000009906
         YPF_MAXUS_PRIV_0000013213        YPF_MAXUS_PRIV_0000013215
         YPF_MAXUS_PRIV_0000015856        YPF_MAXUS_PRIV_0000015858
         YPF_MAXUS_PRIV_0000016546        YPF_MAXUS_PRIV_0000016550
         YPF_MAXUS_PRIV_0000016551        YPF_MAXUS_PRIV_0000016555
         YPF_MAXUS_PRIV_0000016556        YPF_MAXUS_PRIV_0000016558
         YPF_MAXUS_PRIV_0000018328        YPF_MAXUS_PRIV_0000018329
         YPF_MAXUS_PRIV_0000018449        YPF_MAXUS_PRIV_0000018450
         YPF_MAXUS_PRIV_0000019657        YPF_MAXUS_PRIV_0000019658
         YPF_MAXUS_PRIV_0000020393        YPF_MAXUS_PRIV_0000020396
         YPF_MAXUS_PRIV_0000020397        YPF_MAXUS_PRIV_0000020400
         YPF_MAXUS_PRIV_0000020401        YPF_MAXUS_PRIV_0000020404
         YPF_MAXUS_PRIV_0000020405        YPF_MAXUS_PRIV_0000020407
         YPF_MAXUS_PRIV_0000020408        YPF_MAXUS_PRIV_0000020410
         YPF_MAXUS_PRIV_0000020411        YPF_MAXUS_PRIV_0000020455
         YPF_MAXUS_PRIV_0000020474        YPF_MAXUS_PRIV_0000020475
         YPF_MAXUS_PRIV_0000021782        YPF_MAXUS_PRIV_0000021784
         YPF_MAXUS_PRIV_0000024929        YPF_MAXUS_PRIV_0000024930
         YPF_MAXUS_PRIV_0000027327        YPF_MAXUS_PRIV_0000027329
         YPF_MAXUS_PRIV_0000025096        YPF_MAXUS_PRIV_0000025096
         YPF_MAXUS_PRIV_0000033318        YPF_MAXUS_PRIV_0000033322
         YPF_MAXUS_PRIV_0000034386        YPF_MAXUS_PRIV_0000034387
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 19 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 18

                                SCHEDULE II

         YPF_MAXUS_PRIV BEGBATES          YPF_MAXUS_PRIV ENDBATES
         YPF_MAXUS_PRIV_0000001193        YPF_MAXUS_PRIV_0000001196
         YPF_MAXUS_PRIV_0000001915        YPF_MAXUS_PRIV_0000001919
         YPF_MAXUS_PRIV_0000006756        YPF_MAXUS_PRIV_0000006757
         YPF_MAXUS_PRIV_0000006758        YPF_MAXUS_PRIV_0000006758
         YPF_MAXUS_PRIV_0000006762        YPF_MAXUS_PRIV_0000006762
         YPF_MAXUS_PRIV_0000006763        YPF_MAXUS_PRIV_0000006764
         YPF_MAXUS_PRIV_0000006765        YPF_MAXUS_PRIV_0000006768
         YPF_MAXUS_PRIV_0000006769        YPF_MAXUS_PRIV_0000006769
         YPF_MAXUS_PRIV_0000006775        YPF_MAXUS_PRIV_0000006778
         YPF_MAXUS_PRIV_0000006779        YPF_MAXUS_PRIV_0000006780
         YPF_MAXUS_PRIV_0000006781        YPF_MAXUS_PRIV_0000006781
         YPF_MAXUS_PRIV_0000006782        YPF_MAXUS_PRIV_0000006782
         YPF_MAXUS_PRIV_0000006783        YPF_MAXUS_PRIV_0000006786
         YPF_MAXUS_PRIV_0000006787        YPF_MAXUS_PRIV_0000006790
         YPF_MAXUS_PRIV_0000006791        YPF_MAXUS_PRIV_0000006791
         YPF_MAXUS_PRIV_0000006792        YPF_MAXUS_PRIV_0000006801
         YPF_MAXUS_PRIV_0000006802        YPF_MAXUS_PRIV_0000006802
         YPF_MAXUS_PRIV_0000006803        YPF_MAXUS_PRIV_0000006803
         YPF_MAXUS_PRIV_0000006804        YPF_MAXUS_PRIV_0000006837
         YPF_MAXUS_PRIV_0000006840        YPF_MAXUS_PRIV_0000006841
         YPF_MAXUS_PRIV_0000006842        YPF_MAXUS_PRIV_0000006845
         YPF_MAXUS_PRIV_0000006846        YPF_MAXUS_PRIV_0000006847
         YPF_MAXUS_PRIV_0000006848        YPF_MAXUS_PRIV_0000006849
         YPF_MAXUS_PRIV_0000006850        YPF_MAXUS_PRIV_0000006854
         YPF_MAXUS_PRIV_0000006858        YPF_MAXUS_PRIV_0000006859
         YPF_MAXUS_PRIV_0000006860        YPF_MAXUS_PRIV_0000006862
         YPF_MAXUS_PRIV_0000006863        YPF_MAXUS_PRIV_0000006865
         YPF_MAXUS_PRIV_0000006871        YPF_MAXUS_PRIV_0000006871
         YPF_MAXUS_PRIV_0000006872        YPF_MAXUS_PRIV_0000006873
         YPF_MAXUS_PRIV_0000006874        YPF_MAXUS_PRIV_0000006878
         YPF_MAXUS_PRIV_0000006879        YPF_MAXUS_PRIV_0000006882
         YPF_MAXUS_PRIV_0000006883        YPF_MAXUS_PRIV_0000006884
         YPF_MAXUS_PRIV_0000006885        YPF_MAXUS_PRIV_0000006885
         YPF_MAXUS_PRIV_0000006886        YPF_MAXUS_PRIV_0000006889
         YPF_MAXUS_PRIV_0000006890        YPF_MAXUS_PRIV_0000006891
         YPF_MAXUS_PRIV_0000006892        YPF_MAXUS_PRIV_0000006894
         YPF_MAXUS_PRIV_0000006902        YPF_MAXUS_PRIV_0000006907
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 20 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 19

         YPF_MAXUS_PRIV_0000006910        YPF_MAXUS_PRIV_0000006913
         YPF_MAXUS_PRIV_0000006938        YPF_MAXUS_PRIV_0000006940
         YPF_MAXUS_PRIV_0000006944        YPF_MAXUS_PRIV_0000006944
         YPF_MAXUS_PRIV_0000006945        YPF_MAXUS_PRIV_0000006953
         YPF_MAXUS_PRIV_0000006954        YPF_MAXUS_PRIV_0000006957
         YPF_MAXUS_PRIV_0000006958        YPF_MAXUS_PRIV_0000006959
         YPF_MAXUS_PRIV_0000006960        YPF_MAXUS_PRIV_0000006960
         YPF_MAXUS_PRIV_0000007060        YPF_MAXUS_PRIV_0000007060
         YPF_MAXUS_PRIV_0000007061        YPF_MAXUS_PRIV_0000007075
         YPF_MAXUS_PRIV_0000007076        YPF_MAXUS_PRIV_0000007089
         YPF_MAXUS_PRIV_0000007432        YPF_MAXUS_PRIV_0000007432
         YPF_MAXUS_PRIV_0000007844        YPF_MAXUS_PRIV_0000007847
         YPF_MAXUS_PRIV_0000007928        YPF_MAXUS_PRIV_0000007928
         YPF_MAXUS_PRIV_0000007929        YPF_MAXUS_PRIV_0000007932
         YPF_MAXUS_PRIV_0000007948        YPF_MAXUS_PRIV_0000007949
         YPF_MAXUS_PRIV_0000007976        YPF_MAXUS_PRIV_0000007978
         YPF_MAXUS_PRIV_0000007979        YPF_MAXUS_PRIV_0000007981
         YPF_MAXUS_PRIV_0000007982        YPF_MAXUS_PRIV_0000007983
         YPF_MAXUS_PRIV_0000007984        YPF_MAXUS_PRIV_0000007985
         YPF_MAXUS_PRIV_0000007986        YPF_MAXUS_PRIV_0000007987
         YPF_MAXUS_PRIV_0000007988        YPF_MAXUS_PRIV_0000007989
         YPF_MAXUS_PRIV_0000008019        YPF_MAXUS_PRIV_0000008019
         YPF_MAXUS_PRIV_0000008020        YPF_MAXUS_PRIV_0000008022
         YPF_MAXUS_PRIV_0000008023        YPF_MAXUS_PRIV_0000008026
         YPF_MAXUS_PRIV_0000008027        YPF_MAXUS_PRIV_0000008030
         YPF_MAXUS_PRIV_0000008033        YPF_MAXUS_PRIV_0000008033
         YPF_MAXUS_PRIV_0000008034        YPF_MAXUS_PRIV_0000008053
         YPF_MAXUS_PRIV_0000008054        YPF_MAXUS_PRIV_0000008055
         YPF_MAXUS_PRIV_0000008056        YPF_MAXUS_PRIV_0000008060
         YPF_MAXUS_PRIV_0000008061        YPF_MAXUS_PRIV_0000008066
         YPF_MAXUS_PRIV_0000008067        YPF_MAXUS_PRIV_0000008071
         YPF_MAXUS_PRIV_0000008077        YPF_MAXUS_PRIV_0000008081
         YPF_MAXUS_PRIV_0000008082        YPF_MAXUS_PRIV_0000008086
         YPF_MAXUS_PRIV_0000008101        YPF_MAXUS_PRIV_0000008104
         YPF_MAXUS_PRIV_0000008105        YPF_MAXUS_PRIV_0000008108
         YPF_MAXUS_PRIV_0000008109        YPF_MAXUS_PRIV_0000008111
         YPF_MAXUS_PRIV_0000008145        YPF_MAXUS_PRIV_0000008147
         YPF_MAXUS_PRIV_0000008148        YPF_MAXUS_PRIV_0000008149
         YPF_MAXUS_PRIV_0000008150        YPF_MAXUS_PRIV_0000008151
         YPF_MAXUS_PRIV_0000008176        YPF_MAXUS_PRIV_0000008176
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 21 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 20

         YPF_MAXUS_PRIV_0000008177        YPF_MAXUS_PRIV_0000008178
         YPF_MAXUS_PRIV_0000008179        YPF_MAXUS_PRIV_0000008182
         YPF_MAXUS_PRIV_0000008183        YPF_MAXUS_PRIV_0000008183
         YPF_MAXUS_PRIV_0000008184        YPF_MAXUS_PRIV_0000008187
         YPF_MAXUS_PRIV_0000008188        YPF_MAXUS_PRIV_0000008188
         YPF_MAXUS_PRIV_0000008199        YPF_MAXUS_PRIV_0000008199
         YPF_MAXUS_PRIV_0000008200        YPF_MAXUS_PRIV_0000008207
         YPF_MAXUS_PRIV_0000008208        YPF_MAXUS_PRIV_0000008213
         YPF_MAXUS_PRIV_0000008228        YPF_MAXUS_PRIV_0000008229
         YPF_MAXUS_PRIV_0000008230        YPF_MAXUS_PRIV_0000008234
         YPF_MAXUS_PRIV_0000008238        YPF_MAXUS_PRIV_0000008244
         YPF_MAXUS_PRIV_0000008885        YPF_MAXUS_PRIV_0000008887
         YPF_MAXUS_PRIV_0000009547        YPF_MAXUS_PRIV_0000009548
         YPF_MAXUS_PRIV_0000009549        YPF_MAXUS_PRIV_0000009554
         YPF_MAXUS_PRIV_0000009555        YPF_MAXUS_PRIV_0000009555
         YPF_MAXUS_PRIV_0000009556        YPF_MAXUS_PRIV_0000009556
         YPF_MAXUS_PRIV_0000009557        YPF_MAXUS_PRIV_0000009562
         YPF_MAXUS_PRIV_0000009678        YPF_MAXUS_PRIV_0000009678
         YPF_MAXUS_PRIV_0000009834        YPF_MAXUS_PRIV_0000009834
         YPF_MAXUS_PRIV_0000009835        YPF_MAXUS_PRIV_0000009843
         YPF_MAXUS_PRIV_0000009866        YPF_MAXUS_PRIV_0000009866
         YPF_MAXUS_PRIV_0000009867        YPF_MAXUS_PRIV_0000009871
         YPF_MAXUS_PRIV_0000009872        YPF_MAXUS_PRIV_0000009873
         YPF_MAXUS_PRIV_0000009874        YPF_MAXUS_PRIV_0000009875
         YPF_MAXUS_PRIV_0000009876        YPF_MAXUS_PRIV_0000009878
         YPF_MAXUS_PRIV_0000009879        YPF_MAXUS_PRIV_0000009882
         YPF_MAXUS_PRIV_0000009883        YPF_MAXUS_PRIV_0000009885
         YPF_MAXUS_PRIV_0000009886        YPF_MAXUS_PRIV_0000009886
         YPF_MAXUS_PRIV_0000009887        YPF_MAXUS_PRIV_0000009904
         YPF_MAXUS_PRIV_0000009919        YPF_MAXUS_PRIV_0000009920
         YPF_MAXUS_PRIV_0000009929        YPF_MAXUS_PRIV_0000009931
         YPF_MAXUS_PRIV_0000009955        YPF_MAXUS_PRIV_0000009956
         YPF_MAXUS_PRIV_0000009957        YPF_MAXUS_PRIV_0000009966
         YPF_MAXUS_PRIV_0000009967        YPF_MAXUS_PRIV_0000009970
         YPF_MAXUS_PRIV_0000009971        YPF_MAXUS_PRIV_0000009973
         YPF_MAXUS_PRIV_0000010010        YPF_MAXUS_PRIV_0000010011
         YPF_MAXUS_PRIV_0000010012        YPF_MAXUS_PRIV_0000010012
         YPF_MAXUS_PRIV_0000010013        YPF_MAXUS_PRIV_0000010019
         YPF_MAXUS_PRIV_0000010020        YPF_MAXUS_PRIV_0000010021
         YPF_MAXUS_PRIV_0000010022        YPF_MAXUS_PRIV_0000010033
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 22 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 21

         YPF_MAXUS_PRIV_0000010034        YPF_MAXUS_PRIV_0000010034
         YPF_MAXUS_PRIV_0000010035        YPF_MAXUS_PRIV_0000010035
         YPF_MAXUS_PRIV_0000010036        YPF_MAXUS_PRIV_0000010041
         YPF_MAXUS_PRIV_0000010042        YPF_MAXUS_PRIV_0000010043
         YPF_MAXUS_PRIV_0000010044        YPF_MAXUS_PRIV_0000010044
         YPF_MAXUS_PRIV_0000010045        YPF_MAXUS_PRIV_0000010047
         YPF_MAXUS_PRIV_0000010048        YPF_MAXUS_PRIV_0000010052
         YPF_MAXUS_PRIV_0000010053        YPF_MAXUS_PRIV_0000010062
         YPF_MAXUS_PRIV_0000010063        YPF_MAXUS_PRIV_0000010065
         YPF_MAXUS_PRIV_0000010066        YPF_MAXUS_PRIV_0000010070
         YPF_MAXUS_PRIV_0000010071        YPF_MAXUS_PRIV_0000010072
         YPF_MAXUS_PRIV_0000010073        YPF_MAXUS_PRIV_0000010095
         YPF_MAXUS_PRIV_0000010096        YPF_MAXUS_PRIV_0000010115
         YPF_MAXUS_PRIV_0000010116        YPF_MAXUS_PRIV_0000010117
         YPF_MAXUS_PRIV_0000010118        YPF_MAXUS_PRIV_0000010120
         YPF_MAXUS_PRIV_0000010121        YPF_MAXUS_PRIV_0000010144
         YPF_MAXUS_PRIV_0000010145        YPF_MAXUS_PRIV_0000010159
         YPF_MAXUS_PRIV_0000012766        YPF_MAXUS_PRIV_0000012770
         YPF_MAXUS_PRIV_0000012771        YPF_MAXUS_PRIV_0000012774
         YPF_MAXUS_PRIV_0000012775        YPF_MAXUS_PRIV_0000012805
         YPF_MAXUS_PRIV_0000012806        YPF_MAXUS_PRIV_0000012809
         YPF_MAXUS_PRIV_0000012810        YPF_MAXUS_PRIV_0000012812
         YPF_MAXUS_PRIV_0000012813        YPF_MAXUS_PRIV_0000012813
         YPF_MAXUS_PRIV_0000012819        YPF_MAXUS_PRIV_0000012819
         YPF_MAXUS_PRIV_0000012820        YPF_MAXUS_PRIV_0000012826
         YPF_MAXUS_PRIV_0000012827        YPF_MAXUS_PRIV_0000012834
         YPF_MAXUS_PRIV_0000012963        YPF_MAXUS_PRIV_0000012963
         YPF_MAXUS_PRIV_0000012964        YPF_MAXUS_PRIV_0000012966
         YPF_MAXUS_PRIV_0000013078        YPF_MAXUS_PRIV_0000013078
         YPF_MAXUS_PRIV_0000013096        YPF_MAXUS_PRIV_0000013097
         YPF_MAXUS_PRIV_0000013098        YPF_MAXUS_PRIV_0000013150
         YPF_MAXUS_PRIV_0000013151        YPF_MAXUS_PRIV_0000013153
         YPF_MAXUS_PRIV_0000013154        YPF_MAXUS_PRIV_0000013154
         YPF_MAXUS_PRIV_0000013155        YPF_MAXUS_PRIV_0000013207
         YPF_MAXUS_PRIV_0000013208        YPF_MAXUS_PRIV_0000013210
         YPF_MAXUS_PRIV_0000013211        YPF_MAXUS_PRIV_0000013212
         YPF_MAXUS_PRIV_0000013274        YPF_MAXUS_PRIV_0000013275
         YPF_MAXUS_PRIV_0000013276        YPF_MAXUS_PRIV_0000013276
         YPF_MAXUS_PRIV_0000013277        YPF_MAXUS_PRIV_0000013281
         YPF_MAXUS_PRIV_0000013373        YPF_MAXUS_PRIV_0000013373
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 23 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 22

         YPF_MAXUS_PRIV_0000013483        YPF_MAXUS_PRIV_0000013484
         YPF_MAXUS_PRIV_0000013719        YPF_MAXUS_PRIV_0000013719
         YPF_MAXUS_PRIV_0000013720        YPF_MAXUS_PRIV_0000013727
         YPF_MAXUS_PRIV_0000013728        YPF_MAXUS_PRIV_0000013729
         YPF_MAXUS_PRIV_0000013730        YPF_MAXUS_PRIV_0000013732
         YPF_MAXUS_PRIV_0000013736        YPF_MAXUS_PRIV_0000013736
         YPF_MAXUS_PRIV_0000013737        YPF_MAXUS_PRIV_0000013814
         YPF_MAXUS_PRIV_0000013815        YPF_MAXUS_PRIV_0000013818
         YPF_MAXUS_PRIV_0000013819        YPF_MAXUS_PRIV_0000013820
         YPF_MAXUS_PRIV_0000013927        YPF_MAXUS_PRIV_0000013928
         YPF_MAXUS_PRIV_0000014779        YPF_MAXUS_PRIV_0000014779
         YPF_MAXUS_PRIV_0000014780        YPF_MAXUS_PRIV_0000014814
         YPF_MAXUS_PRIV_0000014815        YPF_MAXUS_PRIV_0000014816
         YPF_MAXUS_PRIV_0000014826        YPF_MAXUS_PRIV_0000014826
         YPF_MAXUS_PRIV_0000014827        YPF_MAXUS_PRIV_0000014838
         YPF_MAXUS_PRIV_0000014839        YPF_MAXUS_PRIV_0000014841
         YPF_MAXUS_PRIV_0000014842        YPF_MAXUS_PRIV_0000014857
         YPF_MAXUS_PRIV_0000014858        YPF_MAXUS_PRIV_0000014860
         YPF_MAXUS_PRIV_0000014861        YPF_MAXUS_PRIV_0000014862
         YPF_MAXUS_PRIV_0000014863        YPF_MAXUS_PRIV_0000014867
         YPF_MAXUS_PRIV_0000014880        YPF_MAXUS_PRIV_0000014880
         YPF_MAXUS_PRIV_0000014881        YPF_MAXUS_PRIV_0000014881
         YPF_MAXUS_PRIV_0000014882        YPF_MAXUS_PRIV_0000014896
         YPF_MAXUS_PRIV_0000014897        YPF_MAXUS_PRIV_0000014898
         YPF_MAXUS_PRIV_0000014899        YPF_MAXUS_PRIV_0000014899
         YPF_MAXUS_PRIV_0000014900        YPF_MAXUS_PRIV_0000014903
         YPF_MAXUS_PRIV_0000014939        YPF_MAXUS_PRIV_0000014939
         YPF_MAXUS_PRIV_0000014940        YPF_MAXUS_PRIV_0000014948
         YPF_MAXUS_PRIV_0000014956        YPF_MAXUS_PRIV_0000014956
         YPF_MAXUS_PRIV_0000014957        YPF_MAXUS_PRIV_0000014958
         YPF_MAXUS_PRIV_0000014995        YPF_MAXUS_PRIV_0000014996
         YPF_MAXUS_PRIV_0000014997        YPF_MAXUS_PRIV_0000014999
         YPF_MAXUS_PRIV_0000015000        YPF_MAXUS_PRIV_0000015003
         YPF_MAXUS_PRIV_0000015004        YPF_MAXUS_PRIV_0000015005
         YPF_MAXUS_PRIV_0000015006        YPF_MAXUS_PRIV_0000015010
         YPF_MAXUS_PRIV_0000015011        YPF_MAXUS_PRIV_0000015012
         YPF_MAXUS_PRIV_0000015097        YPF_MAXUS_PRIV_0000015097
         YPF_MAXUS_PRIV_0000015098        YPF_MAXUS_PRIV_0000015102
         YPF_MAXUS_PRIV_0000015121        YPF_MAXUS_PRIV_0000015122
         YPF_MAXUS_PRIV_0000015130        YPF_MAXUS_PRIV_0000015136
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 24 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 23

         YPF_MAXUS_PRIV_0000015137        YPF_MAXUS_PRIV_0000015142
         YPF_MAXUS_PRIV_0000015143        YPF_MAXUS_PRIV_0000015148
         YPF_MAXUS_PRIV_0000015149        YPF_MAXUS_PRIV_0000015153
         YPF_MAXUS_PRIV_0000015154        YPF_MAXUS_PRIV_0000015155
         YPF_MAXUS_PRIV_0000015156        YPF_MAXUS_PRIV_0000015164
         YPF_MAXUS_PRIV_0000015165        YPF_MAXUS_PRIV_0000015170
         YPF_MAXUS_PRIV_0000015171        YPF_MAXUS_PRIV_0000015171
         YPF_MAXUS_PRIV_0000015172        YPF_MAXUS_PRIV_0000015178
         YPF_MAXUS_PRIV_0000015179        YPF_MAXUS_PRIV_0000015179
         YPF_MAXUS_PRIV_0000015180        YPF_MAXUS_PRIV_0000015186
         YPF_MAXUS_PRIV_0000015190        YPF_MAXUS_PRIV_0000015190
         YPF_MAXUS_PRIV_0000015191        YPF_MAXUS_PRIV_0000015209
         YPF_MAXUS_PRIV_0000015212        YPF_MAXUS_PRIV_0000015216
         YPF_MAXUS_PRIV_0000015217        YPF_MAXUS_PRIV_0000015218
         YPF_MAXUS_PRIV_0000015219        YPF_MAXUS_PRIV_0000015224
         YPF_MAXUS_PRIV_0000015227        YPF_MAXUS_PRIV_0000015227
         YPF_MAXUS_PRIV_0000015228        YPF_MAXUS_PRIV_0000015231
         YPF_MAXUS_PRIV_0000015232        YPF_MAXUS_PRIV_0000015233
         YPF_MAXUS_PRIV_0000015234        YPF_MAXUS_PRIV_0000015240
         YPF_MAXUS_PRIV_0000015241        YPF_MAXUS_PRIV_0000015241
         YPF_MAXUS_PRIV_0000015242        YPF_MAXUS_PRIV_0000015242
         YPF_MAXUS_PRIV_0000015243        YPF_MAXUS_PRIV_0000015243
         YPF_MAXUS_PRIV_0000015244        YPF_MAXUS_PRIV_0000015244
         YPF_MAXUS_PRIV_0000015245        YPF_MAXUS_PRIV_0000015245
         YPF_MAXUS_PRIV_0000015246        YPF_MAXUS_PRIV_0000015252
         YPF_MAXUS_PRIV_0000015396        YPF_MAXUS_PRIV_0000015398
         YPF_MAXUS_PRIV_0000015438        YPF_MAXUS_PRIV_0000015442
         YPF_MAXUS_PRIV_0000015443        YPF_MAXUS_PRIV_0000015443
         YPF_MAXUS_PRIV_0000015444        YPF_MAXUS_PRIV_0000015450
         YPF_MAXUS_PRIV_0000015451        YPF_MAXUS_PRIV_0000015451
         YPF_MAXUS_PRIV_0000015452        YPF_MAXUS_PRIV_0000015455
         YPF_MAXUS_PRIV_0000015456        YPF_MAXUS_PRIV_0000015456
         YPF_MAXUS_PRIV_0000015457        YPF_MAXUS_PRIV_0000015458
         YPF_MAXUS_PRIV_0000015459        YPF_MAXUS_PRIV_0000015466
         YPF_MAXUS_PRIV_0000015471        YPF_MAXUS_PRIV_0000015472
         YPF_MAXUS_PRIV_0000015473        YPF_MAXUS_PRIV_0000015475
         YPF_MAXUS_PRIV_0000015476        YPF_MAXUS_PRIV_0000015479
         YPF_MAXUS_PRIV_0000015708        YPF_MAXUS_PRIV_0000015709
         YPF_MAXUS_PRIV_0000015710        YPF_MAXUS_PRIV_0000015710
         YPF_MAXUS_PRIV_0000015711        YPF_MAXUS_PRIV_0000015713
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 25 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 24

         YPF_MAXUS_PRIV_0000015780        YPF_MAXUS_PRIV_0000015780
         YPF_MAXUS_PRIV_0000015781        YPF_MAXUS_PRIV_0000015855
         YPF_MAXUS_PRIV_0000015859        YPF_MAXUS_PRIV_0000015859
         YPF_MAXUS_PRIV_0000015860        YPF_MAXUS_PRIV_0000015860
         YPF_MAXUS_PRIV_0000015861        YPF_MAXUS_PRIV_0000015861
         YPF_MAXUS_PRIV_0000015862        YPF_MAXUS_PRIV_0000015867
         YPF_MAXUS_PRIV_0000015868        YPF_MAXUS_PRIV_0000015872
         YPF_MAXUS_PRIV_0000015873        YPF_MAXUS_PRIV_0000015876
         YPF_MAXUS_PRIV_0000015877        YPF_MAXUS_PRIV_0000015885
         YPF_MAXUS_PRIV_0000015886        YPF_MAXUS_PRIV_0000015886
         YPF_MAXUS_PRIV_0000015887        YPF_MAXUS_PRIV_0000015888
         YPF_MAXUS_PRIV_0000015960        YPF_MAXUS_PRIV_0000015967
         YPF_MAXUS_PRIV_0000015968        YPF_MAXUS_PRIV_0000015975
         YPF_MAXUS_PRIV_0000015976        YPF_MAXUS_PRIV_0000015976
         YPF_MAXUS_PRIV_0000015977        YPF_MAXUS_PRIV_0000016022
         YPF_MAXUS_PRIV_0000016023        YPF_MAXUS_PRIV_0000016057
         YPF_MAXUS_PRIV_0000016058        YPF_MAXUS_PRIV_0000016061
         YPF_MAXUS_PRIV_0000016062        YPF_MAXUS_PRIV_0000016063
         YPF_MAXUS_PRIV_0000016070        YPF_MAXUS_PRIV_0000016071
         YPF_MAXUS_PRIV_0000016074        YPF_MAXUS_PRIV_0000016076
         YPF_MAXUS_PRIV_0000016077        YPF_MAXUS_PRIV_0000016115
         YPF_MAXUS_PRIV_0000016116        YPF_MAXUS_PRIV_0000016116
         YPF_MAXUS_PRIV_0000016117        YPF_MAXUS_PRIV_0000016118
         YPF_MAXUS_PRIV_0000016125        YPF_MAXUS_PRIV_0000016128
         YPF_MAXUS_PRIV_0000016129        YPF_MAXUS_PRIV_0000016132
         YPF_MAXUS_PRIV_0000016133        YPF_MAXUS_PRIV_0000016135
         YPF_MAXUS_PRIV_0000016136        YPF_MAXUS_PRIV_0000016136
         YPF_MAXUS_PRIV_0000016137        YPF_MAXUS_PRIV_0000016158
         YPF_MAXUS_PRIV_0000016161        YPF_MAXUS_PRIV_0000016169
         YPF_MAXUS_PRIV_0000016176        YPF_MAXUS_PRIV_0000016183
         YPF_MAXUS_PRIV_0000016184        YPF_MAXUS_PRIV_0000016185
         YPF_MAXUS_PRIV_0000016186        YPF_MAXUS_PRIV_0000016193
         YPF_MAXUS_PRIV_0000016219        YPF_MAXUS_PRIV_0000016225
         YPF_MAXUS_PRIV_0000016226        YPF_MAXUS_PRIV_0000016229
         YPF_MAXUS_PRIV_0000016230        YPF_MAXUS_PRIV_0000016232
         YPF_MAXUS_PRIV_0000016233        YPF_MAXUS_PRIV_0000016236
         YPF_MAXUS_PRIV_0000016245        YPF_MAXUS_PRIV_0000016246
         YPF_MAXUS_PRIV_0000016247        YPF_MAXUS_PRIV_0000016248
         YPF_MAXUS_PRIV_0000016249        YPF_MAXUS_PRIV_0000016251
         YPF_MAXUS_PRIV_0000016255        YPF_MAXUS_PRIV_0000016256
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 26 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 25

         YPF_MAXUS_PRIV_0000016257        YPF_MAXUS_PRIV_0000016295
         YPF_MAXUS_PRIV_0000016296        YPF_MAXUS_PRIV_0000016334
         YPF_MAXUS_PRIV_0000016335        YPF_MAXUS_PRIV_0000016376
         YPF_MAXUS_PRIV_0000016377        YPF_MAXUS_PRIV_0000016417
         YPF_MAXUS_PRIV_0000016418        YPF_MAXUS_PRIV_0000016422
         YPF_MAXUS_PRIV_0000016423        YPF_MAXUS_PRIV_0000016427
         YPF_MAXUS_PRIV_0000016431        YPF_MAXUS_PRIV_0000016432
         YPF_MAXUS_PRIV_0000016439        YPF_MAXUS_PRIV_0000016442
         YPF_MAXUS_PRIV_0000016443        YPF_MAXUS_PRIV_0000016445
         YPF_MAXUS_PRIV_0000016471        YPF_MAXUS_PRIV_0000016473
         YPF_MAXUS_PRIV_0000016474        YPF_MAXUS_PRIV_0000016476
         YPF_MAXUS_PRIV_0000016477        YPF_MAXUS_PRIV_0000016478
         YPF_MAXUS_PRIV_0000016479        YPF_MAXUS_PRIV_0000016479
         YPF_MAXUS_PRIV_0000016480        YPF_MAXUS_PRIV_0000016505
         YPF_MAXUS_PRIV_0000016506        YPF_MAXUS_PRIV_0000016533
         YPF_MAXUS_PRIV_0000016534        YPF_MAXUS_PRIV_0000016545
         YPF_MAXUS_PRIV_0000016604        YPF_MAXUS_PRIV_0000016605
         YPF_MAXUS_PRIV_0000016672        YPF_MAXUS_PRIV_0000016674
         YPF_MAXUS_PRIV_0000016675        YPF_MAXUS_PRIV_0000016677
         YPF_MAXUS_PRIV_0000016678        YPF_MAXUS_PRIV_0000016680
         YPF_MAXUS_PRIV_0000016681        YPF_MAXUS_PRIV_0000016683
         YPF_MAXUS_PRIV_0000016684        YPF_MAXUS_PRIV_0000016684
         YPF_MAXUS_PRIV_0000016689        YPF_MAXUS_PRIV_0000016693
         YPF_MAXUS_PRIV_0000016696        YPF_MAXUS_PRIV_0000016699
         YPF_MAXUS_PRIV_0000016700        YPF_MAXUS_PRIV_0000016701
         YPF_MAXUS_PRIV_0000016702        YPF_MAXUS_PRIV_0000016703
         YPF_MAXUS_PRIV_0000016704        YPF_MAXUS_PRIV_0000016705
         YPF_MAXUS_PRIV_0000016709        YPF_MAXUS_PRIV_0000016713
         YPF_MAXUS_PRIV_0000016714        YPF_MAXUS_PRIV_0000016717
         YPF_MAXUS_PRIV_0000016718        YPF_MAXUS_PRIV_0000016719
         YPF_MAXUS_PRIV_0000016720        YPF_MAXUS_PRIV_0000016721
         YPF_MAXUS_PRIV_0000016722        YPF_MAXUS_PRIV_0000016723
         YPF_MAXUS_PRIV_0000016724        YPF_MAXUS_PRIV_0000016725
         YPF_MAXUS_PRIV_0000016726        YPF_MAXUS_PRIV_0000016726
         YPF_MAXUS_PRIV_0000016727        YPF_MAXUS_PRIV_0000016728
         YPF_MAXUS_PRIV_0000016729        YPF_MAXUS_PRIV_0000016729
         YPF_MAXUS_PRIV_0000016730        YPF_MAXUS_PRIV_0000016751
         YPF_MAXUS_PRIV_0000017546        YPF_MAXUS_PRIV_0000017547
         YPF_MAXUS_PRIV_0000017548        YPF_MAXUS_PRIV_0000017549
         YPF_MAXUS_PRIV_0000017550        YPF_MAXUS_PRIV_0000017551
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 27 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 26

         YPF_MAXUS_PRIV_0000017552        YPF_MAXUS_PRIV_0000017553
         YPF_MAXUS_PRIV_0000017554        YPF_MAXUS_PRIV_0000017555
         YPF_MAXUS_PRIV_0000017556        YPF_MAXUS_PRIV_0000017558
         YPF_MAXUS_PRIV_0000017559        YPF_MAXUS_PRIV_0000017561
         YPF_MAXUS_PRIV_0000017562        YPF_MAXUS_PRIV_0000017565
         YPF_MAXUS_PRIV_0000017566        YPF_MAXUS_PRIV_0000017567
         YPF_MAXUS_PRIV_0000017573        YPF_MAXUS_PRIV_0000017574
         YPF_MAXUS_PRIV_0000017868        YPF_MAXUS_PRIV_0000017869
         YPF_MAXUS_PRIV_0000017870        YPF_MAXUS_PRIV_0000017873
         YPF_MAXUS_PRIV_0000017874        YPF_MAXUS_PRIV_0000017877
         YPF_MAXUS_PRIV_0000017878        YPF_MAXUS_PRIV_0000017881
         YPF_MAXUS_PRIV_0000017882        YPF_MAXUS_PRIV_0000017920
         YPF_MAXUS_PRIV_0000017921        YPF_MAXUS_PRIV_0000017926
         YPF_MAXUS_PRIV_0000017927        YPF_MAXUS_PRIV_0000017946
         YPF_MAXUS_PRIV_0000017947        YPF_MAXUS_PRIV_0000017950
         YPF_MAXUS_PRIV_0000017951        YPF_MAXUS_PRIV_0000017951
         YPF_MAXUS_PRIV_0000017952        YPF_MAXUS_PRIV_0000017955
         YPF_MAXUS_PRIV_0000017956        YPF_MAXUS_PRIV_0000017956
         YPF_MAXUS_PRIV_0000017957        YPF_MAXUS_PRIV_0000017964
         YPF_MAXUS_PRIV_0000017965        YPF_MAXUS_PRIV_0000017966
         YPF_MAXUS_PRIV_0000017967        YPF_MAXUS_PRIV_0000017967
         YPF_MAXUS_PRIV_0000017968        YPF_MAXUS_PRIV_0000017971
         YPF_MAXUS_PRIV_0000017972        YPF_MAXUS_PRIV_0000017974
         YPF_MAXUS_PRIV_0000017975        YPF_MAXUS_PRIV_0000017975
         YPF_MAXUS_PRIV_0000017976        YPF_MAXUS_PRIV_0000017976
         YPF_MAXUS_PRIV_0000017977        YPF_MAXUS_PRIV_0000017977
         YPF_MAXUS_PRIV_0000017980        YPF_MAXUS_PRIV_0000017981
         YPF_MAXUS_PRIV_0000017982        YPF_MAXUS_PRIV_0000017982
         YPF_MAXUS_PRIV_0000017983        YPF_MAXUS_PRIV_0000017995
         YPF_MAXUS_PRIV_0000017996        YPF_MAXUS_PRIV_0000017998
         YPF_MAXUS_PRIV_0000017999        YPF_MAXUS_PRIV_0000018014
         YPF_MAXUS_PRIV_0000018015        YPF_MAXUS_PRIV_0000018018
         YPF_MAXUS_PRIV_0000018019        YPF_MAXUS_PRIV_0000018021
         YPF_MAXUS_PRIV_0000018022        YPF_MAXUS_PRIV_0000018024
         YPF_MAXUS_PRIV_0000018029        YPF_MAXUS_PRIV_0000018031
         YPF_MAXUS_PRIV_0000018032        YPF_MAXUS_PRIV_0000018034
         YPF_MAXUS_PRIV_0000018035        YPF_MAXUS_PRIV_0000018036
         YPF_MAXUS_PRIV_0000018079        YPF_MAXUS_PRIV_0000018081
         YPF_MAXUS_PRIV_0000018082        YPF_MAXUS_PRIV_0000018084
         YPF_MAXUS_PRIV_0000018089        YPF_MAXUS_PRIV_0000018089
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 28 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 27

         YPF_MAXUS_PRIV_0000018090        YPF_MAXUS_PRIV_0000018092
         YPF_MAXUS_PRIV_0000018121        YPF_MAXUS_PRIV_0000018125
         YPF_MAXUS_PRIV_0000018126        YPF_MAXUS_PRIV_0000018129
         YPF_MAXUS_PRIV_0000018130        YPF_MAXUS_PRIV_0000018133
         YPF_MAXUS_PRIV_0000018134        YPF_MAXUS_PRIV_0000018149
         YPF_MAXUS_PRIV_0000018150        YPF_MAXUS_PRIV_0000018150
         YPF_MAXUS_PRIV_0000018151        YPF_MAXUS_PRIV_0000018227
         YPF_MAXUS_PRIV_0000018228        YPF_MAXUS_PRIV_0000018229
         YPF_MAXUS_PRIV_0000018230        YPF_MAXUS_PRIV_0000018231
         YPF_MAXUS_PRIV_0000018286        YPF_MAXUS_PRIV_0000018286
         YPF_MAXUS_PRIV_0000018287        YPF_MAXUS_PRIV_0000018289
         YPF_MAXUS_PRIV_0000018290        YPF_MAXUS_PRIV_0000018294
         YPF_MAXUS_PRIV_0000018295        YPF_MAXUS_PRIV_0000018299
         YPF_MAXUS_PRIV_0000018310        YPF_MAXUS_PRIV_0000018313
         YPF_MAXUS_PRIV_0000018330        YPF_MAXUS_PRIV_0000018331
         YPF_MAXUS_PRIV_0000018332        YPF_MAXUS_PRIV_0000018346
         YPF_MAXUS_PRIV_0000018347        YPF_MAXUS_PRIV_0000018349
         YPF_MAXUS_PRIV_0000018369        YPF_MAXUS_PRIV_0000018371
         YPF_MAXUS_PRIV_0000018372        YPF_MAXUS_PRIV_0000018374
         YPF_MAXUS_PRIV_0000018378        YPF_MAXUS_PRIV_0000018379
         YPF_MAXUS_PRIV_0000018380        YPF_MAXUS_PRIV_0000018395
         YPF_MAXUS_PRIV_0000018396        YPF_MAXUS_PRIV_0000018397
         YPF_MAXUS_PRIV_0000018398        YPF_MAXUS_PRIV_0000018399
         YPF_MAXUS_PRIV_0000018400        YPF_MAXUS_PRIV_0000018409
         YPF_MAXUS_PRIV_0000018410        YPF_MAXUS_PRIV_0000018419
         YPF_MAXUS_PRIV_0000018420        YPF_MAXUS_PRIV_0000018429
         YPF_MAXUS_PRIV_0000018430        YPF_MAXUS_PRIV_0000018438
         YPF_MAXUS_PRIV_0000018439        YPF_MAXUS_PRIV_0000018443
         YPF_MAXUS_PRIV_0000018444        YPF_MAXUS_PRIV_0000018445
         YPF_MAXUS_PRIV_0000018446        YPF_MAXUS_PRIV_0000018447
         YPF_MAXUS_PRIV_0000018454        YPF_MAXUS_PRIV_0000018456
         YPF_MAXUS_PRIV_0000018457        YPF_MAXUS_PRIV_0000018457
         YPF_MAXUS_PRIV_0000018458        YPF_MAXUS_PRIV_0000018460
         YPF_MAXUS_PRIV_0000018464        YPF_MAXUS_PRIV_0000018465
         YPF_MAXUS_PRIV_0000018497        YPF_MAXUS_PRIV_0000018502
         YPF_MAXUS_PRIV_0000018503        YPF_MAXUS_PRIV_0000018504
         YPF_MAXUS_PRIV_0000018505        YPF_MAXUS_PRIV_0000018509
         YPF_MAXUS_PRIV_0000018510        YPF_MAXUS_PRIV_0000018514
         YPF_MAXUS_PRIV_0000018515        YPF_MAXUS_PRIV_0000018517
         YPF_MAXUS_PRIV_0000018518        YPF_MAXUS_PRIV_0000018520
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 29 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 28

         YPF_MAXUS_PRIV_0000018521        YPF_MAXUS_PRIV_0000018523
         YPF_MAXUS_PRIV_0000018568        YPF_MAXUS_PRIV_0000018571
         YPF_MAXUS_PRIV_0000018572        YPF_MAXUS_PRIV_0000018576
         YPF_MAXUS_PRIV_0000018577        YPF_MAXUS_PRIV_0000018580
         YPF_MAXUS_PRIV_0000018581        YPF_MAXUS_PRIV_0000018583
         YPF_MAXUS_PRIV_0000018584        YPF_MAXUS_PRIV_0000018585
         YPF_MAXUS_PRIV_0000018798        YPF_MAXUS_PRIV_0000018798
         YPF_MAXUS_PRIV_0000018799        YPF_MAXUS_PRIV_0000018834
         YPF_MAXUS_PRIV_0000018838        YPF_MAXUS_PRIV_0000018839
         YPF_MAXUS_PRIV_0000018840        YPF_MAXUS_PRIV_0000018841
         YPF_MAXUS_PRIV_0000018842        YPF_MAXUS_PRIV_0000018844
         YPF_MAXUS_PRIV_0000018845        YPF_MAXUS_PRIV_0000018845
         YPF_MAXUS_PRIV_0000018846        YPF_MAXUS_PRIV_0000018846
         YPF_MAXUS_PRIV_0000018847        YPF_MAXUS_PRIV_0000018847
         YPF_MAXUS_PRIV_0000018848        YPF_MAXUS_PRIV_0000018849
         YPF_MAXUS_PRIV_0000018850        YPF_MAXUS_PRIV_0000018907
         YPF_MAXUS_PRIV_0000018908        YPF_MAXUS_PRIV_0000018913
         YPF_MAXUS_PRIV_0000018914        YPF_MAXUS_PRIV_0000018914
         YPF_MAXUS_PRIV_0000018915        YPF_MAXUS_PRIV_0000018915
         YPF_MAXUS_PRIV_0000018916        YPF_MAXUS_PRIV_0000018916
         YPF_MAXUS_PRIV_0000018917        YPF_MAXUS_PRIV_0000018917
         YPF_MAXUS_PRIV_0000018975        YPF_MAXUS_PRIV_0000018975
         YPF_MAXUS_PRIV_0000018976        YPF_MAXUS_PRIV_0000019020
         YPF_MAXUS_PRIV_0000019048        YPF_MAXUS_PRIV_0000019049
         YPF_MAXUS_PRIV_0000019050        YPF_MAXUS_PRIV_0000019052
         YPF_MAXUS_PRIV_0000019053        YPF_MAXUS_PRIV_0000019054
         YPF_MAXUS_PRIV_0000019077        YPF_MAXUS_PRIV_0000019205
         YPF_MAXUS_PRIV_0000019211        YPF_MAXUS_PRIV_0000019212
         YPF_MAXUS_PRIV_0000019213        YPF_MAXUS_PRIV_0000019221
         YPF_MAXUS_PRIV_0000019222        YPF_MAXUS_PRIV_0000019226
         YPF_MAXUS_PRIV_0000019230        YPF_MAXUS_PRIV_0000019231
         YPF_MAXUS_PRIV_0000019232        YPF_MAXUS_PRIV_0000019232
         YPF_MAXUS_PRIV_0000019233        YPF_MAXUS_PRIV_0000019233
         YPF_MAXUS_PRIV_0000019234        YPF_MAXUS_PRIV_0000019236
         YPF_MAXUS_PRIV_0000019237        YPF_MAXUS_PRIV_0000019250
         YPF_MAXUS_PRIV_0000019266        YPF_MAXUS_PRIV_0000019270
         YPF_MAXUS_PRIV_0000019271        YPF_MAXUS_PRIV_0000019272
         YPF_MAXUS_PRIV_0000019273        YPF_MAXUS_PRIV_0000019275
         YPF_MAXUS_PRIV_0000019276        YPF_MAXUS_PRIV_0000019278
         YPF_MAXUS_PRIV_0000019279        YPF_MAXUS_PRIV_0000019290
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 30 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 29

         YPF_MAXUS_PRIV_0000019291        YPF_MAXUS_PRIV_0000019294
         YPF_MAXUS_PRIV_0000019296        YPF_MAXUS_PRIV_0000019297
         YPF_MAXUS_PRIV_0000019298        YPF_MAXUS_PRIV_0000019298
         YPF_MAXUS_PRIV_0000019299        YPF_MAXUS_PRIV_0000019305
         YPF_MAXUS_PRIV_0000019306        YPF_MAXUS_PRIV_0000019316
         YPF_MAXUS_PRIV_0000019317        YPF_MAXUS_PRIV_0000019319
         YPF_MAXUS_PRIV_0000019320        YPF_MAXUS_PRIV_0000019322
         YPF_MAXUS_PRIV_0000019323        YPF_MAXUS_PRIV_0000019324
         YPF_MAXUS_PRIV_0000019325        YPF_MAXUS_PRIV_0000019326
         YPF_MAXUS_PRIV_0000019327        YPF_MAXUS_PRIV_0000019342
         YPF_MAXUS_PRIV_0000019393        YPF_MAXUS_PRIV_0000019394
         YPF_MAXUS_PRIV_0000019395        YPF_MAXUS_PRIV_0000019396
         YPF_MAXUS_PRIV_0000019397        YPF_MAXUS_PRIV_0000019398
         YPF_MAXUS_PRIV_0000019399        YPF_MAXUS_PRIV_0000019400
         YPF_MAXUS_PRIV_0000019401        YPF_MAXUS_PRIV_0000019407
         YPF_MAXUS_PRIV_0000019408        YPF_MAXUS_PRIV_0000019411
         YPF_MAXUS_PRIV_0000019412        YPF_MAXUS_PRIV_0000019413
         YPF_MAXUS_PRIV_0000019414        YPF_MAXUS_PRIV_0000019419
         YPF_MAXUS_PRIV_0000019420        YPF_MAXUS_PRIV_0000019423
         YPF_MAXUS_PRIV_0000019424        YPF_MAXUS_PRIV_0000019439
         YPF_MAXUS_PRIV_0000019440        YPF_MAXUS_PRIV_0000019441
         YPF_MAXUS_PRIV_0000019592        YPF_MAXUS_PRIV_0000019594
         YPF_MAXUS_PRIV_0000019609        YPF_MAXUS_PRIV_0000019612
         YPF_MAXUS_PRIV_0000019613        YPF_MAXUS_PRIV_0000019613
         YPF_MAXUS_PRIV_0000019614        YPF_MAXUS_PRIV_0000019615
         YPF_MAXUS_PRIV_0000019616        YPF_MAXUS_PRIV_0000019621
         YPF_MAXUS_PRIV_0000019622        YPF_MAXUS_PRIV_0000019622
         YPF_MAXUS_PRIV_0000019623        YPF_MAXUS_PRIV_0000019633
         YPF_MAXUS_PRIV_0000019634        YPF_MAXUS_PRIV_0000019636
         YPF_MAXUS_PRIV_0000019637        YPF_MAXUS_PRIV_0000019642
         YPF_MAXUS_PRIV_0000019643        YPF_MAXUS_PRIV_0000019646
         YPF_MAXUS_PRIV_0000019647        YPF_MAXUS_PRIV_0000019647
         YPF_MAXUS_PRIV_0000019681        YPF_MAXUS_PRIV_0000019683
         YPF_MAXUS_PRIV_0000019712        YPF_MAXUS_PRIV_0000019716
         YPF_MAXUS_PRIV_0000019719        YPF_MAXUS_PRIV_0000019721
         YPF_MAXUS_PRIV_0000020241        YPF_MAXUS_PRIV_0000020242
         YPF_MAXUS_PRIV_0000020243        YPF_MAXUS_PRIV_0000020244
         YPF_MAXUS_PRIV_0000020385        YPF_MAXUS_PRIV_0000020390
         YPF_MAXUS_PRIV_0000020391        YPF_MAXUS_PRIV_0000020392
         YPF_MAXUS_PRIV_0000020459        YPF_MAXUS_PRIV_0000020459
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 31 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 30

         YPF_MAXUS_PRIV_0000020460        YPF_MAXUS_PRIV_0000020462
         YPF_MAXUS_PRIV_0000020463        YPF_MAXUS_PRIV_0000020473
         YPF_MAXUS_PRIV_0000020577        YPF_MAXUS_PRIV_0000020577
         YPF_MAXUS_PRIV_0000020578        YPF_MAXUS_PRIV_0000020601
         YPF_MAXUS_PRIV_0000020602        YPF_MAXUS_PRIV_0000020604
         YPF_MAXUS_PRIV_0000020605        YPF_MAXUS_PRIV_0000020608
         YPF_MAXUS_PRIV_0000020609        YPF_MAXUS_PRIV_0000020609
         YPF_MAXUS_PRIV_0000020615        YPF_MAXUS_PRIV_0000020616
         YPF_MAXUS_PRIV_0000020680        YPF_MAXUS_PRIV_0000020681
         YPF_MAXUS_PRIV_0000020682        YPF_MAXUS_PRIV_0000020683
         YPF_MAXUS_PRIV_0000020684        YPF_MAXUS_PRIV_0000020684
         YPF_MAXUS_PRIV_0000020685        YPF_MAXUS_PRIV_0000020782
         YPF_MAXUS_PRIV_0000020787        YPF_MAXUS_PRIV_0000020788
         YPF_MAXUS_PRIV_0000020789        YPF_MAXUS_PRIV_0000020789
         YPF_MAXUS_PRIV_0000020790        YPF_MAXUS_PRIV_0000020792
         YPF_MAXUS_PRIV_0000020793        YPF_MAXUS_PRIV_0000020795
         YPF_MAXUS_PRIV_0000020796        YPF_MAXUS_PRIV_0000020796
         YPF_MAXUS_PRIV_0000020797        YPF_MAXUS_PRIV_0000020798
         YPF_MAXUS_PRIV_0000020799        YPF_MAXUS_PRIV_0000020808
         YPF_MAXUS_PRIV_0000020809        YPF_MAXUS_PRIV_0000020810
         YPF_MAXUS_PRIV_0000020951        YPF_MAXUS_PRIV_0000020952
         YPF_MAXUS_PRIV_0000020959        YPF_MAXUS_PRIV_0000020959
         YPF_MAXUS_PRIV_0000020960        YPF_MAXUS_PRIV_0000020974
         YPF_MAXUS_PRIV_0000020975        YPF_MAXUS_PRIV_0000020975
         YPF_MAXUS_PRIV_0000020976        YPF_MAXUS_PRIV_0000020982
         YPF_MAXUS_PRIV_0000020983        YPF_MAXUS_PRIV_0000021003
         YPF_MAXUS_PRIV_0000021129        YPF_MAXUS_PRIV_0000021130
         YPF_MAXUS_PRIV_0000021307        YPF_MAXUS_PRIV_0000021308
         YPF_MAXUS_PRIV_0000021309        YPF_MAXUS_PRIV_0000021317
         YPF_MAXUS_PRIV_0000021318        YPF_MAXUS_PRIV_0000021320
         YPF_MAXUS_PRIV_0000021321        YPF_MAXUS_PRIV_0000021321
         YPF_MAXUS_PRIV_0000021322        YPF_MAXUS_PRIV_0000021324
         YPF_MAXUS_PRIV_0000021325        YPF_MAXUS_PRIV_0000021325
         YPF_MAXUS_PRIV_0000021326        YPF_MAXUS_PRIV_0000021338
         YPF_MAXUS_PRIV_0000021360        YPF_MAXUS_PRIV_0000021361
         YPF_MAXUS_PRIV_0000021362        YPF_MAXUS_PRIV_0000021366
         YPF_MAXUS_PRIV_0000021377        YPF_MAXUS_PRIV_0000021378
         YPF_MAXUS_PRIV_0000021550        YPF_MAXUS_PRIV_0000021550
         YPF_MAXUS_PRIV_0000021551        YPF_MAXUS_PRIV_0000021559
         YPF_MAXUS_PRIV_0000021571        YPF_MAXUS_PRIV_0000021571
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 32 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 31

         YPF_MAXUS_PRIV_0000021709        YPF_MAXUS_PRIV_0000021710
         YPF_MAXUS_PRIV_0000021735        YPF_MAXUS_PRIV_0000021737
         YPF_MAXUS_PRIV_0000021738        YPF_MAXUS_PRIV_0000021738
         YPF_MAXUS_PRIV_0000021739        YPF_MAXUS_PRIV_0000021741
         YPF_MAXUS_PRIV_0000021767        YPF_MAXUS_PRIV_0000021767
         YPF_MAXUS_PRIV_0000021768        YPF_MAXUS_PRIV_0000021771
         YPF_MAXUS_PRIV_0000021779        YPF_MAXUS_PRIV_0000021781
         YPF_MAXUS_PRIV_0000021879        YPF_MAXUS_PRIV_0000021879
         YPF_MAXUS_PRIV_0000021880        YPF_MAXUS_PRIV_0000021886
         YPF_MAXUS_PRIV_0000021887        YPF_MAXUS_PRIV_0000021887
         YPF_MAXUS_PRIV_0000021893        YPF_MAXUS_PRIV_0000021894
         YPF_MAXUS_PRIV_0000021895        YPF_MAXUS_PRIV_0000021898
         YPF_MAXUS_PRIV_0000021902        YPF_MAXUS_PRIV_0000021903
         YPF_MAXUS_PRIV_0000021904        YPF_MAXUS_PRIV_0000021905
         YPF_MAXUS_PRIV_0000022558        YPF_MAXUS_PRIV_0000022560
         YPF_MAXUS_PRIV_0000022566        YPF_MAXUS_PRIV_0000022567
         YPF_MAXUS_PRIV_0000022568        YPF_MAXUS_PRIV_0000022581
         YPF_MAXUS_PRIV_0000022582        YPF_MAXUS_PRIV_0000022593
         YPF_MAXUS_PRIV_0000022594        YPF_MAXUS_PRIV_0000022598
         YPF_MAXUS_PRIV_0000022599        YPF_MAXUS_PRIV_0000022622
         YPF_MAXUS_PRIV_0000022694        YPF_MAXUS_PRIV_0000022697
         YPF_MAXUS_PRIV_0000022698        YPF_MAXUS_PRIV_0000022699
         YPF_MAXUS_PRIV_0000022700        YPF_MAXUS_PRIV_0000022700
         YPF_MAXUS_PRIV_0000022701        YPF_MAXUS_PRIV_0000022707
         YPF_MAXUS_PRIV_0000022742        YPF_MAXUS_PRIV_0000022744
         YPF_MAXUS_PRIV_0000023049        YPF_MAXUS_PRIV_0000023049
         YPF_MAXUS_PRIV_0000023103        YPF_MAXUS_PRIV_0000023103
         YPF_MAXUS_PRIV_0000023104        YPF_MAXUS_PRIV_0000023104
         YPF_MAXUS_PRIV_0000023146        YPF_MAXUS_PRIV_0000023148
         YPF_MAXUS_PRIV_0000023166        YPF_MAXUS_PRIV_0000023166
         YPF_MAXUS_PRIV_0000023170        YPF_MAXUS_PRIV_0000023170
         YPF_MAXUS_PRIV_0000023171        YPF_MAXUS_PRIV_0000023177
         YPF_MAXUS_PRIV_0000024870        YPF_MAXUS_PRIV_0000024871
         YPF_MAXUS_PRIV_0000024893        YPF_MAXUS_PRIV_0000024894
         YPF_MAXUS_PRIV_0000024895        YPF_MAXUS_PRIV_0000024896
         YPF_MAXUS_PRIV_0000024922        YPF_MAXUS_PRIV_0000024922
         YPF_MAXUS_PRIV_0000024923        YPF_MAXUS_PRIV_0000024928
         YPF_MAXUS_PRIV_0000024982        YPF_MAXUS_PRIV_0000024990
         YPF_MAXUS_PRIV_0000025007        YPF_MAXUS_PRIV_0000025012
         YPF_MAXUS_PRIV_0000025013        YPF_MAXUS_PRIV_0000025013
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 33 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 32

         YPF_MAXUS_PRIV_0000025014        YPF_MAXUS_PRIV_0000025014
         YPF_MAXUS_PRIV_0000025015        YPF_MAXUS_PRIV_0000025020
         YPF_MAXUS_PRIV_0000025021        YPF_MAXUS_PRIV_0000025021
         YPF_MAXUS_PRIV_0000025022        YPF_MAXUS_PRIV_0000025022
         YPF_MAXUS_PRIV_0000025068        YPF_MAXUS_PRIV_0000025069
         YPF_MAXUS_PRIV_0000025085        YPF_MAXUS_PRIV_0000025086
         YPF_MAXUS_PRIV_0000025090        YPF_MAXUS_PRIV_0000025091
         YPF_MAXUS_PRIV_0000025114        YPF_MAXUS_PRIV_0000025115
         YPF_MAXUS_PRIV_0000025116        YPF_MAXUS_PRIV_0000025125
         YPF_MAXUS_PRIV_0000025126        YPF_MAXUS_PRIV_0000025134
         YPF_MAXUS_PRIV_0000025135        YPF_MAXUS_PRIV_0000025143
         YPF_MAXUS_PRIV_0000025144        YPF_MAXUS_PRIV_0000025146
         YPF_MAXUS_PRIV_0000025147        YPF_MAXUS_PRIV_0000025156
         YPF_MAXUS_PRIV_0000025162        YPF_MAXUS_PRIV_0000025165
         YPF_MAXUS_PRIV_0000025171        YPF_MAXUS_PRIV_0000025173
         YPF_MAXUS_PRIV_0000025174        YPF_MAXUS_PRIV_0000025176
         YPF_MAXUS_PRIV_0000025177        YPF_MAXUS_PRIV_0000025178
         YPF_MAXUS_PRIV_0000025179        YPF_MAXUS_PRIV_0000025185
         YPF_MAXUS_PRIV_0000025186        YPF_MAXUS_PRIV_0000025193
         YPF_MAXUS_PRIV_0000025194        YPF_MAXUS_PRIV_0000025201
         YPF_MAXUS_PRIV_0000025202        YPF_MAXUS_PRIV_0000025222
         YPF_MAXUS_PRIV_0000025223        YPF_MAXUS_PRIV_0000025254
         YPF_MAXUS_PRIV_0000025255        YPF_MAXUS_PRIV_0000025270
         YPF_MAXUS_PRIV_0000025271        YPF_MAXUS_PRIV_0000025284
         YPF_MAXUS_PRIV_0000025288        YPF_MAXUS_PRIV_0000025289
         YPF_MAXUS_PRIV_0000025362        YPF_MAXUS_PRIV_0000025367
         YPF_MAXUS_PRIV_0000025368        YPF_MAXUS_PRIV_0000025372
         YPF_MAXUS_PRIV_0000025373        YPF_MAXUS_PRIV_0000025374
         YPF_MAXUS_PRIV_0000025404        YPF_MAXUS_PRIV_0000025406
         YPF_MAXUS_PRIV_0000025407        YPF_MAXUS_PRIV_0000025408
         YPF_MAXUS_PRIV_0000025409        YPF_MAXUS_PRIV_0000025410
         YPF_MAXUS_PRIV_0000025411        YPF_MAXUS_PRIV_0000025412
         YPF_MAXUS_PRIV_0000025413        YPF_MAXUS_PRIV_0000025413
         YPF_MAXUS_PRIV_0000025414        YPF_MAXUS_PRIV_0000025417
         YPF_MAXUS_PRIV_0000025418        YPF_MAXUS_PRIV_0000025423
         YPF_MAXUS_PRIV_0000025424        YPF_MAXUS_PRIV_0000025431
         YPF_MAXUS_PRIV_0000025446        YPF_MAXUS_PRIV_0000025452
         YPF_MAXUS_PRIV_0000025456        YPF_MAXUS_PRIV_0000025461
         YPF_MAXUS_PRIV_0000025462        YPF_MAXUS_PRIV_0000025466
         YPF_MAXUS_PRIV_0000025467        YPF_MAXUS_PRIV_0000025470
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 34 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 33

         YPF_MAXUS_PRIV_0000025471        YPF_MAXUS_PRIV_0000025473
         YPF_MAXUS_PRIV_0000025494        YPF_MAXUS_PRIV_0000025496
         YPF_MAXUS_PRIV_0000025497        YPF_MAXUS_PRIV_0000025498
         YPF_MAXUS_PRIV_0000025499        YPF_MAXUS_PRIV_0000025500
         YPF_MAXUS_PRIV_0000025550        YPF_MAXUS_PRIV_0000025552
         YPF_MAXUS_PRIV_0000025570        YPF_MAXUS_PRIV_0000025571
         YPF_MAXUS_PRIV_0000025572        YPF_MAXUS_PRIV_0000025575
         YPF_MAXUS_PRIV_0000025674        YPF_MAXUS_PRIV_0000025674
         YPF_MAXUS_PRIV_0000025675        YPF_MAXUS_PRIV_0000025676
         YPF_MAXUS_PRIV_0000025677        YPF_MAXUS_PRIV_0000025678
         YPF_MAXUS_PRIV_0000025679        YPF_MAXUS_PRIV_0000025680
         YPF_MAXUS_PRIV_0000025683        YPF_MAXUS_PRIV_0000025687
         YPF_MAXUS_PRIV_0000025692        YPF_MAXUS_PRIV_0000025692
         YPF_MAXUS_PRIV_0000025693        YPF_MAXUS_PRIV_0000025698
         YPF_MAXUS_PRIV_0000025699        YPF_MAXUS_PRIV_0000025699
         YPF_MAXUS_PRIV_0000025700        YPF_MAXUS_PRIV_0000025704
         YPF_MAXUS_PRIV_0000025705        YPF_MAXUS_PRIV_0000025705
         YPF_MAXUS_PRIV_0000025706        YPF_MAXUS_PRIV_0000025710
         YPF_MAXUS_PRIV_0000025714        YPF_MAXUS_PRIV_0000025714
         YPF_MAXUS_PRIV_0000025715        YPF_MAXUS_PRIV_0000025717
         YPF_MAXUS_PRIV_0000025735        YPF_MAXUS_PRIV_0000025736
         YPF_MAXUS_PRIV_0000025737        YPF_MAXUS_PRIV_0000025737
         YPF_MAXUS_PRIV_0000025738        YPF_MAXUS_PRIV_0000025747
         YPF_MAXUS_PRIV_0000025748        YPF_MAXUS_PRIV_0000025754
         YPF_MAXUS_PRIV_0000025755        YPF_MAXUS_PRIV_0000025782
         YPF_MAXUS_PRIV_0000025783        YPF_MAXUS_PRIV_0000025807
         YPF_MAXUS_PRIV_0000025808        YPF_MAXUS_PRIV_0000025808
         YPF_MAXUS_PRIV_0000025809        YPF_MAXUS_PRIV_0000025813
         YPF_MAXUS_PRIV_0000025814        YPF_MAXUS_PRIV_0000025816
         YPF_MAXUS_PRIV_0000025817        YPF_MAXUS_PRIV_0000025817
         YPF_MAXUS_PRIV_0000025818        YPF_MAXUS_PRIV_0000025820
         YPF_MAXUS_PRIV_0000025821        YPF_MAXUS_PRIV_0000025823
         YPF_MAXUS_PRIV_0000025824        YPF_MAXUS_PRIV_0000025826
         YPF_MAXUS_PRIV_0000025827        YPF_MAXUS_PRIV_0000025832
         YPF_MAXUS_PRIV_0000025833        YPF_MAXUS_PRIV_0000025835
         YPF_MAXUS_PRIV_0000025836        YPF_MAXUS_PRIV_0000025836
         YPF_MAXUS_PRIV_0000025837        YPF_MAXUS_PRIV_0000025838
         YPF_MAXUS_PRIV_0000025839        YPF_MAXUS_PRIV_0000025840
         YPF_MAXUS_PRIV_0000025841        YPF_MAXUS_PRIV_0000025842
         YPF_MAXUS_PRIV_0000025843        YPF_MAXUS_PRIV_0000025844
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 35 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 34

         YPF_MAXUS_PRIV_0000025845        YPF_MAXUS_PRIV_0000025846
         YPF_MAXUS_PRIV_0000025847        YPF_MAXUS_PRIV_0000025849
         YPF_MAXUS_PRIV_0000026052        YPF_MAXUS_PRIV_0000026052
         YPF_MAXUS_PRIV_0000026053        YPF_MAXUS_PRIV_0000026053
         YPF_MAXUS_PRIV_0000026238        YPF_MAXUS_PRIV_0000026238
         YPF_MAXUS_PRIV_0000026239        YPF_MAXUS_PRIV_0000026240
         YPF_MAXUS_PRIV_0000026241        YPF_MAXUS_PRIV_0000026241
         YPF_MAXUS_PRIV_0000026242        YPF_MAXUS_PRIV_0000026242
         YPF_MAXUS_PRIV_0000026243        YPF_MAXUS_PRIV_0000026243
         YPF_MAXUS_PRIV_0000026244        YPF_MAXUS_PRIV_0000026245
         YPF_MAXUS_PRIV_0000026246        YPF_MAXUS_PRIV_0000026249
         YPF_MAXUS_PRIV_0000026250        YPF_MAXUS_PRIV_0000026250
         YPF_MAXUS_PRIV_0000026251        YPF_MAXUS_PRIV_0000026252
         YPF_MAXUS_PRIV_0000026253        YPF_MAXUS_PRIV_0000026259
         YPF_MAXUS_PRIV_0000026260        YPF_MAXUS_PRIV_0000026262
         YPF_MAXUS_PRIV_0000026263        YPF_MAXUS_PRIV_0000026270
         YPF_MAXUS_PRIV_0000026271        YPF_MAXUS_PRIV_0000026272
         YPF_MAXUS_PRIV_0000026273        YPF_MAXUS_PRIV_0000026281
         YPF_MAXUS_PRIV_0000026282        YPF_MAXUS_PRIV_0000026285
         YPF_MAXUS_PRIV_0000026286        YPF_MAXUS_PRIV_0000026286
         YPF_MAXUS_PRIV_0000026287        YPF_MAXUS_PRIV_0000026292
         YPF_MAXUS_PRIV_0000026293        YPF_MAXUS_PRIV_0000026293
         YPF_MAXUS_PRIV_0000026294        YPF_MAXUS_PRIV_0000026294
         YPF_MAXUS_PRIV_0000026295        YPF_MAXUS_PRIV_0000026296
         YPF_MAXUS_PRIV_0000026298        YPF_MAXUS_PRIV_0000026303
         YPF_MAXUS_PRIV_0000026723        YPF_MAXUS_PRIV_0000026724
         YPF_MAXUS_PRIV_0000026725        YPF_MAXUS_PRIV_0000026725
         YPF_MAXUS_PRIV_0000026726        YPF_MAXUS_PRIV_0000026726
         YPF_MAXUS_PRIV_0000026727        YPF_MAXUS_PRIV_0000026727
         YPF_MAXUS_PRIV_0000026728        YPF_MAXUS_PRIV_0000026762
         YPF_MAXUS_PRIV_0000026781        YPF_MAXUS_PRIV_0000026781
         YPF_MAXUS_PRIV_0000026782        YPF_MAXUS_PRIV_0000026782
         YPF_MAXUS_PRIV_0000026783        YPF_MAXUS_PRIV_0000026785
         YPF_MAXUS_PRIV_0000026786        YPF_MAXUS_PRIV_0000026787
         YPF_MAXUS_PRIV_0000026788        YPF_MAXUS_PRIV_0000026791
         YPF_MAXUS_PRIV_0000026792        YPF_MAXUS_PRIV_0000026793
         YPF_MAXUS_PRIV_0000026794        YPF_MAXUS_PRIV_0000026795
         YPF_MAXUS_PRIV_0000026796        YPF_MAXUS_PRIV_0000026798
         YPF_MAXUS_PRIV_0000026799        YPF_MAXUS_PRIV_0000026800
         YPF_MAXUS_PRIV_0000026801        YPF_MAXUS_PRIV_0000026803
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 36 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 35

         YPF_MAXUS_PRIV_0000026804        YPF_MAXUS_PRIV_0000026805
         YPF_MAXUS_PRIV_0000026806        YPF_MAXUS_PRIV_0000026809
         YPF_MAXUS_PRIV_0000026810        YPF_MAXUS_PRIV_0000026811
         YPF_MAXUS_PRIV_0000027196        YPF_MAXUS_PRIV_0000027196
         YPF_MAXUS_PRIV_0000027223        YPF_MAXUS_PRIV_0000027229
         YPF_MAXUS_PRIV_0000027230        YPF_MAXUS_PRIV_0000027233
         YPF_MAXUS_PRIV_0000027234        YPF_MAXUS_PRIV_0000027234
         YPF_MAXUS_PRIV_0000027235        YPF_MAXUS_PRIV_0000027236
         YPF_MAXUS_PRIV_0000027237        YPF_MAXUS_PRIV_0000027237
         YPF_MAXUS_PRIV_0000027238        YPF_MAXUS_PRIV_0000027238
         YPF_MAXUS_PRIV_0000027239        YPF_MAXUS_PRIV_0000027239
         YPF_MAXUS_PRIV_0000027240        YPF_MAXUS_PRIV_0000027241
         YPF_MAXUS_PRIV_0000027242        YPF_MAXUS_PRIV_0000027245
         YPF_MAXUS_PRIV_0000027246        YPF_MAXUS_PRIV_0000027246
         YPF_MAXUS_PRIV_0000027247        YPF_MAXUS_PRIV_0000027247
         YPF_MAXUS_PRIV_0000027258        YPF_MAXUS_PRIV_0000027258
         YPF_MAXUS_PRIV_0000027259        YPF_MAXUS_PRIV_0000027261
         YPF_MAXUS_PRIV_0000027262        YPF_MAXUS_PRIV_0000027262
         YPF_MAXUS_PRIV_0000027263        YPF_MAXUS_PRIV_0000027277
         YPF_MAXUS_PRIV_0000027278        YPF_MAXUS_PRIV_0000027278
         YPF_MAXUS_PRIV_0000027279        YPF_MAXUS_PRIV_0000027279
         YPF_MAXUS_PRIV_0000027280        YPF_MAXUS_PRIV_0000027280
         YPF_MAXUS_PRIV_0000027281        YPF_MAXUS_PRIV_0000027281
         YPF_MAXUS_PRIV_0000027282        YPF_MAXUS_PRIV_0000027282
         YPF_MAXUS_PRIV_0000027283        YPF_MAXUS_PRIV_0000027283
         YPF_MAXUS_PRIV_0000027284        YPF_MAXUS_PRIV_0000027284
         YPF_MAXUS_PRIV_0000027285        YPF_MAXUS_PRIV_0000027285
         YPF_MAXUS_PRIV_0000027286        YPF_MAXUS_PRIV_0000027310
         YPF_MAXUS_PRIV_0000027311        YPF_MAXUS_PRIV_0000027313
         YPF_MAXUS_PRIV_0000027319        YPF_MAXUS_PRIV_0000027320
         YPF_MAXUS_PRIV_0000027330        YPF_MAXUS_PRIV_0000027330
         YPF_MAXUS_PRIV_0000027331        YPF_MAXUS_PRIV_0000027333
         YPF_MAXUS_PRIV_0000027347        YPF_MAXUS_PRIV_0000027347
         YPF_MAXUS_PRIV_0000027348        YPF_MAXUS_PRIV_0000027352
         YPF_MAXUS_PRIV_0000027353        YPF_MAXUS_PRIV_0000027353
         YPF_MAXUS_PRIV_0000027354        YPF_MAXUS_PRIV_0000027354
         YPF_MAXUS_PRIV_0000027355        YPF_MAXUS_PRIV_0000027355
         YPF_MAXUS_PRIV_0000027356        YPF_MAXUS_PRIV_0000027356
         YPF_MAXUS_PRIV_0000027357        YPF_MAXUS_PRIV_0000027364
         YPF_MAXUS_PRIV_0000027365        YPF_MAXUS_PRIV_0000027365
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 37 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 36

         YPF_MAXUS_PRIV_0000027366        YPF_MAXUS_PRIV_0000027366
         YPF_MAXUS_PRIV_0000027367        YPF_MAXUS_PRIV_0000027367
         YPF_MAXUS_PRIV_0000027368        YPF_MAXUS_PRIV_0000027368
         YPF_MAXUS_PRIV_0000027460        YPF_MAXUS_PRIV_0000027464
         YPF_MAXUS_PRIV_0000027491        YPF_MAXUS_PRIV_0000027491
         YPF_MAXUS_PRIV_0000027492        YPF_MAXUS_PRIV_0000027492
         YPF_MAXUS_PRIV_0000027495        YPF_MAXUS_PRIV_0000027497
         YPF_MAXUS_PRIV_0000027498        YPF_MAXUS_PRIV_0000027499
         YPF_MAXUS_PRIV_0000027500        YPF_MAXUS_PRIV_0000027502
         YPF_MAXUS_PRIV_0000027528        YPF_MAXUS_PRIV_0000027530
         YPF_MAXUS_PRIV_0000027531        YPF_MAXUS_PRIV_0000027532
         YPF_MAXUS_PRIV_0000027533        YPF_MAXUS_PRIV_0000027534
         YPF_MAXUS_PRIV_0000027535        YPF_MAXUS_PRIV_0000027536
         YPF_MAXUS_PRIV_0000027537        YPF_MAXUS_PRIV_0000027538
         YPF_MAXUS_PRIV_0000027539        YPF_MAXUS_PRIV_0000027540
         YPF_MAXUS_PRIV_0000027541        YPF_MAXUS_PRIV_0000027542
         YPF_MAXUS_PRIV_0000027561        YPF_MAXUS_PRIV_0000027564
         YPF_MAXUS_PRIV_0000027565        YPF_MAXUS_PRIV_0000027568
         YPF_MAXUS_PRIV_0000027569        YPF_MAXUS_PRIV_0000027570
         YPF_MAXUS_PRIV_0000027571        YPF_MAXUS_PRIV_0000027575
         YPF_MAXUS_PRIV_0000027576        YPF_MAXUS_PRIV_0000027579
         YPF_MAXUS_PRIV_0000027580        YPF_MAXUS_PRIV_0000027582
         YPF_MAXUS_PRIV_0000027586        YPF_MAXUS_PRIV_0000027586
         YPF_MAXUS_PRIV_0000027587        YPF_MAXUS_PRIV_0000027587
         YPF_MAXUS_PRIV_0000027588        YPF_MAXUS_PRIV_0000027599
         YPF_MAXUS_PRIV_0000027616        YPF_MAXUS_PRIV_0000027617
         YPF_MAXUS_PRIV_0000027621        YPF_MAXUS_PRIV_0000027621
         YPF_MAXUS_PRIV_0000027624        YPF_MAXUS_PRIV_0000027626
         YPF_MAXUS_PRIV_0000027627        YPF_MAXUS_PRIV_0000027629
         YPF_MAXUS_PRIV_0000027630        YPF_MAXUS_PRIV_0000027632
         YPF_MAXUS_PRIV_0000027646        YPF_MAXUS_PRIV_0000027649
         YPF_MAXUS_PRIV_0000027690        YPF_MAXUS_PRIV_0000027691
         YPF_MAXUS_PRIV_0000027692        YPF_MAXUS_PRIV_0000027706
         YPF_MAXUS_PRIV_0000027707        YPF_MAXUS_PRIV_0000027709
         YPF_MAXUS_PRIV_0000027712        YPF_MAXUS_PRIV_0000027714
         YPF_MAXUS_PRIV_0000027719        YPF_MAXUS_PRIV_0000027719
         YPF_MAXUS_PRIV_0000027720        YPF_MAXUS_PRIV_0000027755
         YPF_MAXUS_PRIV_0000027756        YPF_MAXUS_PRIV_0000027756
         YPF_MAXUS_PRIV_0000027821        YPF_MAXUS_PRIV_0000027824
         YPF_MAXUS_PRIV_0000027837        YPF_MAXUS_PRIV_0000027838
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 38 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 37

         YPF_MAXUS_PRIV_0000027839        YPF_MAXUS_PRIV_0000027840
         YPF_MAXUS_PRIV_0000027841        YPF_MAXUS_PRIV_0000027846
         YPF_MAXUS_PRIV_0000027847        YPF_MAXUS_PRIV_0000027853
         YPF_MAXUS_PRIV_0000027854        YPF_MAXUS_PRIV_0000027861
         YPF_MAXUS_PRIV_0000027862        YPF_MAXUS_PRIV_0000027870
         YPF_MAXUS_PRIV_0000027871        YPF_MAXUS_PRIV_0000027873
         YPF_MAXUS_PRIV_0000027899        YPF_MAXUS_PRIV_0000027899
         YPF_MAXUS_PRIV_0000027900        YPF_MAXUS_PRIV_0000027924
         YPF_MAXUS_PRIV_0000027946        YPF_MAXUS_PRIV_0000027948
         YPF_MAXUS_PRIV_0000027949        YPF_MAXUS_PRIV_0000027950
         YPF_MAXUS_PRIV_0000027951        YPF_MAXUS_PRIV_0000027952
         YPF_MAXUS_PRIV_0000027953        YPF_MAXUS_PRIV_0000027954
         YPF_MAXUS_PRIV_0000027964        YPF_MAXUS_PRIV_0000027965
         YPF_MAXUS_PRIV_0000028008        YPF_MAXUS_PRIV_0000028008
         YPF_MAXUS_PRIV_0000028009        YPF_MAXUS_PRIV_0000028009
         YPF_MAXUS_PRIV_0000028020        YPF_MAXUS_PRIV_0000028020
         YPF_MAXUS_PRIV_0000028029        YPF_MAXUS_PRIV_0000028029
         YPF_MAXUS_PRIV_0000028030        YPF_MAXUS_PRIV_0000028032
         YPF_MAXUS_PRIV_0000028033        YPF_MAXUS_PRIV_0000028033
         YPF_MAXUS_PRIV_0000028034        YPF_MAXUS_PRIV_0000028037
         YPF_MAXUS_PRIV_0000028054        YPF_MAXUS_PRIV_0000028054
         YPF_MAXUS_PRIV_0000028055        YPF_MAXUS_PRIV_0000028057
         YPF_MAXUS_PRIV_0000028058        YPF_MAXUS_PRIV_0000028061
         YPF_MAXUS_PRIV_0000028062        YPF_MAXUS_PRIV_0000028062
         YPF_MAXUS_PRIV_0000028063        YPF_MAXUS_PRIV_0000028065
         YPF_MAXUS_PRIV_0000028066        YPF_MAXUS_PRIV_0000028069
         YPF_MAXUS_PRIV_0000028070        YPF_MAXUS_PRIV_0000028070
         YPF_MAXUS_PRIV_0000028071        YPF_MAXUS_PRIV_0000028076
         YPF_MAXUS_PRIV_0000028077        YPF_MAXUS_PRIV_0000028078
         YPF_MAXUS_PRIV_0000028079        YPF_MAXUS_PRIV_0000028079
         YPF_MAXUS_PRIV_0000028080        YPF_MAXUS_PRIV_0000028080
         YPF_MAXUS_PRIV_0000028081        YPF_MAXUS_PRIV_0000028081
         YPF_MAXUS_PRIV_0000028082        YPF_MAXUS_PRIV_0000028082
         YPF_MAXUS_PRIV_0000028083        YPF_MAXUS_PRIV_0000028085
         YPF_MAXUS_PRIV_0000028086        YPF_MAXUS_PRIV_0000028086
         YPF_MAXUS_PRIV_0000028087        YPF_MAXUS_PRIV_0000028087
         YPF_MAXUS_PRIV_0000028088        YPF_MAXUS_PRIV_0000028088
         YPF_MAXUS_PRIV_0000028089        YPF_MAXUS_PRIV_0000028091
         YPF_MAXUS_PRIV_0000028092        YPF_MAXUS_PRIV_0000028092
         YPF_MAXUS_PRIV_0000028093        YPF_MAXUS_PRIV_0000028093
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 39 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 38

         YPF_MAXUS_PRIV_0000028094        YPF_MAXUS_PRIV_0000028108
         YPF_MAXUS_PRIV_0000028109        YPF_MAXUS_PRIV_0000028122
         YPF_MAXUS_PRIV_0000028134        YPF_MAXUS_PRIV_0000028134
         YPF_MAXUS_PRIV_0000028135        YPF_MAXUS_PRIV_0000028141
         YPF_MAXUS_PRIV_0000028142        YPF_MAXUS_PRIV_0000028142
         YPF_MAXUS_PRIV_0000028143        YPF_MAXUS_PRIV_0000028143
         YPF_MAXUS_PRIV_0000028144        YPF_MAXUS_PRIV_0000028144
         YPF_MAXUS_PRIV_0000028146        YPF_MAXUS_PRIV_0000028147
         YPF_MAXUS_PRIV_0000028148        YPF_MAXUS_PRIV_0000028160
         YPF_MAXUS_PRIV_0000028183        YPF_MAXUS_PRIV_0000028185
         YPF_MAXUS_PRIV_0000028224        YPF_MAXUS_PRIV_0000028224
         YPF_MAXUS_PRIV_0000028225        YPF_MAXUS_PRIV_0000028235
         YPF_MAXUS_PRIV_0000028278        YPF_MAXUS_PRIV_0000028279
         YPF_MAXUS_PRIV_0000028280        YPF_MAXUS_PRIV_0000028287
         YPF_MAXUS_PRIV_0000028293        YPF_MAXUS_PRIV_0000028293
         YPF_MAXUS_PRIV_0000028294        YPF_MAXUS_PRIV_0000028334
         YPF_MAXUS_PRIV_0000028335        YPF_MAXUS_PRIV_0000028335
         YPF_MAXUS_PRIV_0000028336        YPF_MAXUS_PRIV_0000028376
         YPF_MAXUS_PRIV_0000028377        YPF_MAXUS_PRIV_0000028377
         YPF_MAXUS_PRIV_0000028378        YPF_MAXUS_PRIV_0000028378
         YPF_MAXUS_PRIV_0000028545        YPF_MAXUS_PRIV_0000028546
         YPF_MAXUS_PRIV_0000028550        YPF_MAXUS_PRIV_0000028551
         YPF_MAXUS_PRIV_0000028552        YPF_MAXUS_PRIV_0000028565
         YPF_MAXUS_PRIV_0000028566        YPF_MAXUS_PRIV_0000028577
         YPF_MAXUS_PRIV_0000028661        YPF_MAXUS_PRIV_0000028661
         YPF_MAXUS_PRIV_0000028662        YPF_MAXUS_PRIV_0000028681
         YPF_MAXUS_PRIV_0000028832        YPF_MAXUS_PRIV_0000028832
         YPF_MAXUS_PRIV_0000028833        YPF_MAXUS_PRIV_0000028852
         YPF_MAXUS_PRIV_0000028853        YPF_MAXUS_PRIV_0000028853
         YPF_MAXUS_PRIV_0000028854        YPF_MAXUS_PRIV_0000028854
         YPF_MAXUS_PRIV_0000028855        YPF_MAXUS_PRIV_0000028855
         YPF_MAXUS_PRIV_0000028856        YPF_MAXUS_PRIV_0000028856
         YPF_MAXUS_PRIV_0000028857        YPF_MAXUS_PRIV_0000028857
         YPF_MAXUS_PRIV_0000028858        YPF_MAXUS_PRIV_0000028858
         YPF_MAXUS_PRIV_0000028859        YPF_MAXUS_PRIV_0000028859
         YPF_MAXUS_PRIV_0000028860        YPF_MAXUS_PRIV_0000028860
         YPF_MAXUS_PRIV_0000028861        YPF_MAXUS_PRIV_0000028861
         YPF_MAXUS_PRIV_0000028862        YPF_MAXUS_PRIV_0000028862
         YPF_MAXUS_PRIV_0000028863        YPF_MAXUS_PRIV_0000028863
         YPF_MAXUS_PRIV_0000028864        YPF_MAXUS_PRIV_0000028864
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 40 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 39

         YPF_MAXUS_PRIV_0000028865        YPF_MAXUS_PRIV_0000028865
         YPF_MAXUS_PRIV_0000028866        YPF_MAXUS_PRIV_0000028866
         YPF_MAXUS_PRIV_0000028867        YPF_MAXUS_PRIV_0000028867
         YPF_MAXUS_PRIV_0000028868        YPF_MAXUS_PRIV_0000028868
         YPF_MAXUS_PRIV_0000028869        YPF_MAXUS_PRIV_0000028869
         YPF_MAXUS_PRIV_0000028870        YPF_MAXUS_PRIV_0000028870
         YPF_MAXUS_PRIV_0000028871        YPF_MAXUS_PRIV_0000028871
         YPF_MAXUS_PRIV_0000028872        YPF_MAXUS_PRIV_0000028872
         YPF_MAXUS_PRIV_0000028873        YPF_MAXUS_PRIV_0000028873
         YPF_MAXUS_PRIV_0000028874        YPF_MAXUS_PRIV_0000028874
         YPF_MAXUS_PRIV_0000028875        YPF_MAXUS_PRIV_0000028875
         YPF_MAXUS_PRIV_0000028876        YPF_MAXUS_PRIV_0000028876
         YPF_MAXUS_PRIV_0000028877        YPF_MAXUS_PRIV_0000028877
         YPF_MAXUS_PRIV_0000028878        YPF_MAXUS_PRIV_0000028878
         YPF_MAXUS_PRIV_0000028879        YPF_MAXUS_PRIV_0000028879
         YPF_MAXUS_PRIV_0000028880        YPF_MAXUS_PRIV_0000028880
         YPF_MAXUS_PRIV_0000028881        YPF_MAXUS_PRIV_0000028881
         YPF_MAXUS_PRIV_0000028882        YPF_MAXUS_PRIV_0000028882
         YPF_MAXUS_PRIV_0000028883        YPF_MAXUS_PRIV_0000028883
         YPF_MAXUS_PRIV_0000028884        YPF_MAXUS_PRIV_0000028884
         YPF_MAXUS_PRIV_0000028885        YPF_MAXUS_PRIV_0000028885
         YPF_MAXUS_PRIV_0000028886        YPF_MAXUS_PRIV_0000028886
         YPF_MAXUS_PRIV_0000028887        YPF_MAXUS_PRIV_0000028887
         YPF_MAXUS_PRIV_0000028888        YPF_MAXUS_PRIV_0000028888
         YPF_MAXUS_PRIV_0000028889        YPF_MAXUS_PRIV_0000028889
         YPF_MAXUS_PRIV_0000028890        YPF_MAXUS_PRIV_0000028901
         YPF_MAXUS_PRIV_0000029042        YPF_MAXUS_PRIV_0000029042
         YPF_MAXUS_PRIV_0000029043        YPF_MAXUS_PRIV_0000029043
         YPF_MAXUS_PRIV_0000029044        YPF_MAXUS_PRIV_0000029044
         YPF_MAXUS_PRIV_0000029260        YPF_MAXUS_PRIV_0000029260
         YPF_MAXUS_PRIV_0000029261        YPF_MAXUS_PRIV_0000029261
         YPF_MAXUS_PRIV_0000029262        YPF_MAXUS_PRIV_0000029263
         YPF_MAXUS_PRIV_0000029264        YPF_MAXUS_PRIV_0000029266
         YPF_MAXUS_PRIV_0000029267        YPF_MAXUS_PRIV_0000029269
         YPF_MAXUS_PRIV_0000029270        YPF_MAXUS_PRIV_0000029271
         YPF_MAXUS_PRIV_0000029272        YPF_MAXUS_PRIV_0000029279
         YPF_MAXUS_PRIV_0000029280        YPF_MAXUS_PRIV_0000029280
         YPF_MAXUS_PRIV_0000029281        YPF_MAXUS_PRIV_0000029281
         YPF_MAXUS_PRIV_0000029301        YPF_MAXUS_PRIV_0000029301
         YPF_MAXUS_PRIV_0000029302        YPF_MAXUS_PRIV_0000029325
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 41 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 40

         YPF_MAXUS_PRIV_0000029334        YPF_MAXUS_PRIV_0000029336
         YPF_MAXUS_PRIV_0000029337        YPF_MAXUS_PRIV_0000029338
         YPF_MAXUS_PRIV_0000029339        YPF_MAXUS_PRIV_0000029339
         YPF_MAXUS_PRIV_0000029340        YPF_MAXUS_PRIV_0000029340
         YPF_MAXUS_PRIV_0000029558        YPF_MAXUS_PRIV_0000029558
         YPF_MAXUS_PRIV_0000029559        YPF_MAXUS_PRIV_0000029559
         YPF_MAXUS_PRIV_0000029560        YPF_MAXUS_PRIV_0000029562
         YPF_MAXUS_PRIV_0000029567        YPF_MAXUS_PRIV_0000029567
         YPF_MAXUS_PRIV_0000030383        YPF_MAXUS_PRIV_0000030383
         YPF_MAXUS_PRIV_0000030384        YPF_MAXUS_PRIV_0000030385
         YPF_MAXUS_PRIV_0000030386        YPF_MAXUS_PRIV_0000030386
         YPF_MAXUS_PRIV_0000030387        YPF_MAXUS_PRIV_0000030387
         YPF_MAXUS_PRIV_0000030388        YPF_MAXUS_PRIV_0000030388
         YPF_MAXUS_PRIV_0000030389        YPF_MAXUS_PRIV_0000030390
         YPF_MAXUS_PRIV_0000030391        YPF_MAXUS_PRIV_0000030394
         YPF_MAXUS_PRIV_0000030395        YPF_MAXUS_PRIV_0000030395
         YPF_MAXUS_PRIV_0000030396        YPF_MAXUS_PRIV_0000030396
         YPF_MAXUS_PRIV_0000030397        YPF_MAXUS_PRIV_0000030397
         YPF_MAXUS_PRIV_0000030477        YPF_MAXUS_PRIV_0000030478
         YPF_MAXUS_PRIV_0000030479        YPF_MAXUS_PRIV_0000030483
         YPF_MAXUS_PRIV_0000031416        YPF_MAXUS_PRIV_0000031417
         YPF_MAXUS_PRIV_0000031974        YPF_MAXUS_PRIV_0000031974
         YPF_MAXUS_PRIV_0000031975        YPF_MAXUS_PRIV_0000031977
         YPF_MAXUS_PRIV_0000031978        YPF_MAXUS_PRIV_0000031978
         YPF_MAXUS_PRIV_0000031979        YPF_MAXUS_PRIV_0000031979
         YPF_MAXUS_PRIV_0000031992        YPF_MAXUS_PRIV_0000031992
         YPF_MAXUS_PRIV_0000031993        YPF_MAXUS_PRIV_0000031995
         YPF_MAXUS_PRIV_0000031996        YPF_MAXUS_PRIV_0000031996
         YPF_MAXUS_PRIV_0000031997        YPF_MAXUS_PRIV_0000032030
         YPF_MAXUS_PRIV_0000032040        YPF_MAXUS_PRIV_0000032040
         YPF_MAXUS_PRIV_0000032041        YPF_MAXUS_PRIV_0000032045
         YPF_MAXUS_PRIV_0000032047        YPF_MAXUS_PRIV_0000032049
         YPF_MAXUS_PRIV_0000032053        YPF_MAXUS_PRIV_0000032053
         YPF_MAXUS_PRIV_0000032054        YPF_MAXUS_PRIV_0000032060
         YPF_MAXUS_PRIV_0000032061        YPF_MAXUS_PRIV_0000032066
         YPF_MAXUS_PRIV_0000032067        YPF_MAXUS_PRIV_0000032072
         YPF_MAXUS_PRIV_0000032073        YPF_MAXUS_PRIV_0000032077
         YPF_MAXUS_PRIV_0000032078        YPF_MAXUS_PRIV_0000032082
         YPF_MAXUS_PRIV_0000032085        YPF_MAXUS_PRIV_0000032090
         YPF_MAXUS_PRIV_0000032091        YPF_MAXUS_PRIV_0000032095
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 42 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 41

         YPF_MAXUS_PRIV_0000032111        YPF_MAXUS_PRIV_0000032115
         YPF_MAXUS_PRIV_0000032116        YPF_MAXUS_PRIV_0000032118
         YPF_MAXUS_PRIV_0000032120        YPF_MAXUS_PRIV_0000032123
         YPF_MAXUS_PRIV_0000032124        YPF_MAXUS_PRIV_0000032125
         YPF_MAXUS_PRIV_0000032126        YPF_MAXUS_PRIV_0000032129
         YPF_MAXUS_PRIV_0000032130        YPF_MAXUS_PRIV_0000032134
         YPF_MAXUS_PRIV_0000032135        YPF_MAXUS_PRIV_0000032135
         YPF_MAXUS_PRIV_0000032136        YPF_MAXUS_PRIV_0000032136
         YPF_MAXUS_PRIV_0000032137        YPF_MAXUS_PRIV_0000032144
         YPF_MAXUS_PRIV_0000032145        YPF_MAXUS_PRIV_0000032145
         YPF_MAXUS_PRIV_0000032149        YPF_MAXUS_PRIV_0000032151
         YPF_MAXUS_PRIV_0000032152        YPF_MAXUS_PRIV_0000032152
         YPF_MAXUS_PRIV_0000032153        YPF_MAXUS_PRIV_0000032155
         YPF_MAXUS_PRIV_0000032162        YPF_MAXUS_PRIV_0000032162
         YPF_MAXUS_PRIV_0000032596        YPF_MAXUS_PRIV_0000032598
         YPF_MAXUS_PRIV_0000032599        YPF_MAXUS_PRIV_0000032600
         YPF_MAXUS_PRIV_0000032601        YPF_MAXUS_PRIV_0000032603
         YPF_MAXUS_PRIV_0000032604        YPF_MAXUS_PRIV_0000032605
         YPF_MAXUS_PRIV_0000032606        YPF_MAXUS_PRIV_0000032607
         YPF_MAXUS_PRIV_0000032608        YPF_MAXUS_PRIV_0000032609
         YPF_MAXUS_PRIV_0000032610        YPF_MAXUS_PRIV_0000032611
         YPF_MAXUS_PRIV_0000032612        YPF_MAXUS_PRIV_0000032613
         YPF_MAXUS_PRIV_0000032662        YPF_MAXUS_PRIV_0000032673
         YPF_MAXUS_PRIV_0000032674        YPF_MAXUS_PRIV_0000032674
         YPF_MAXUS_PRIV_0000032679        YPF_MAXUS_PRIV_0000032679
         YPF_MAXUS_PRIV_0000032685        YPF_MAXUS_PRIV_0000032813
         YPF_MAXUS_PRIV_0000032882        YPF_MAXUS_PRIV_0000032884
         YPF_MAXUS_PRIV_0000032888        YPF_MAXUS_PRIV_0000032890
         YPF_MAXUS_PRIV_0000032933        YPF_MAXUS_PRIV_0000032934
         YPF_MAXUS_PRIV_0000032938        YPF_MAXUS_PRIV_0000032938
         YPF_MAXUS_PRIV_0000032939        YPF_MAXUS_PRIV_0000032974
         YPF_MAXUS_PRIV_0000033030        YPF_MAXUS_PRIV_0000033031
         YPF_MAXUS_PRIV_0000033032        YPF_MAXUS_PRIV_0000033035
         YPF_MAXUS_PRIV_0000033036        YPF_MAXUS_PRIV_0000033040
         YPF_MAXUS_PRIV_0000033046        YPF_MAXUS_PRIV_0000033047
         YPF_MAXUS_PRIV_0000033057        YPF_MAXUS_PRIV_0000033060
         YPF_MAXUS_PRIV_0000033104        YPF_MAXUS_PRIV_0000033105
         YPF_MAXUS_PRIV_0000033106        YPF_MAXUS_PRIV_0000033115
         YPF_MAXUS_PRIV_0000033116        YPF_MAXUS_PRIV_0000033116
         YPF_MAXUS_PRIV_0000033117        YPF_MAXUS_PRIV_0000033141
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 43 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 42

         YPF_MAXUS_PRIV_0000033173        YPF_MAXUS_PRIV_0000033173
         YPF_MAXUS_PRIV_0000033174        YPF_MAXUS_PRIV_0000033178
         YPF_MAXUS_PRIV_0000033196        YPF_MAXUS_PRIV_0000033201
         YPF_MAXUS_PRIV_0000033202        YPF_MAXUS_PRIV_0000033207
         YPF_MAXUS_PRIV_0000033208        YPF_MAXUS_PRIV_0000033213
         YPF_MAXUS_PRIV_0000033214        YPF_MAXUS_PRIV_0000033219
         YPF_MAXUS_PRIV_0000033224        YPF_MAXUS_PRIV_0000033225
         YPF_MAXUS_PRIV_0000033226        YPF_MAXUS_PRIV_0000033283
         YPF_MAXUS_PRIV_0000033284        YPF_MAXUS_PRIV_0000033289
         YPF_MAXUS_PRIV_0000033290        YPF_MAXUS_PRIV_0000033290
         YPF_MAXUS_PRIV_0000033291        YPF_MAXUS_PRIV_0000033293
         YPF_MAXUS_PRIV_0000033294        YPF_MAXUS_PRIV_0000033295
         YPF_MAXUS_PRIV_0000033296        YPF_MAXUS_PRIV_0000033298
         YPF_MAXUS_PRIV_0000033299        YPF_MAXUS_PRIV_0000033299
         YPF_MAXUS_PRIV_0000033300        YPF_MAXUS_PRIV_0000033300
         YPF_MAXUS_PRIV_0000033301        YPF_MAXUS_PRIV_0000033301
         YPF_MAXUS_PRIV_0000033302        YPF_MAXUS_PRIV_0000033302
         YPF_MAXUS_PRIV_0000033303        YPF_MAXUS_PRIV_0000033303
         YPF_MAXUS_PRIV_0000033304        YPF_MAXUS_PRIV_0000033304
         YPF_MAXUS_PRIV_0000033347        YPF_MAXUS_PRIV_0000033348
         YPF_MAXUS_PRIV_0000033665        YPF_MAXUS_PRIV_0000033666
         YPF_MAXUS_PRIV_0000033667        YPF_MAXUS_PRIV_0000033669
         YPF_MAXUS_PRIV_0000034164        YPF_MAXUS_PRIV_0000034167
         YPF_MAXUS_PRIV_0000034168        YPF_MAXUS_PRIV_0000034173
         YPF_MAXUS_PRIV_0000034174        YPF_MAXUS_PRIV_0000034178
         YPF_MAXUS_PRIV_0000034179        YPF_MAXUS_PRIV_0000034180
         YPF_MAXUS_PRIV_0000034303        YPF_MAXUS_PRIV_0000034304
         YPF_MAXUS_PRIV_0000034389        YPF_MAXUS_PRIV_0000034389
         YPF_MAXUS_PRIV_0000034390        YPF_MAXUS_PRIV_0000034396
         YPF_MAXUS_PRIV_0000034397        YPF_MAXUS_PRIV_0000034400
         YPF_MAXUS_PRIV_0000034403        YPF_MAXUS_PRIV_0000034404
         YPF_MAXUS_PRIV_0000034435        YPF_MAXUS_PRIV_0000034435
         YPF_MAXUS_PRIV_0000034436        YPF_MAXUS_PRIV_0000034436
         YPF_MAXUS_PRIV_0000034437        YPF_MAXUS_PRIV_0000034437
         YPF_MAXUS_PRIV_0000034438        YPF_MAXUS_PRIV_0000034440
         YPF_MAXUS_PRIV_0000034444        YPF_MAXUS_PRIV_0000034444
         YPF_MAXUS_PRIV_0000034645        YPF_MAXUS_PRIV_0000034645
         YPF_MAXUS_PRIV_0000034651        YPF_MAXUS_PRIV_0000034651
         YPF_MAXUS_PRIV_0000034652        YPF_MAXUS_PRIV_0000034658
         YPF_MAXUS_PRIV_0000034849        YPF_MAXUS_PRIV_0000034849
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 44 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 43

         YPF_MAXUS_PRIV_0000034854        YPF_MAXUS_PRIV_0000034854
         YPF_MAXUS_PRIV_0000034855        YPF_MAXUS_PRIV_0000034855
         YPF_MAXUS_PRIV_0000034858        YPF_MAXUS_PRIV_0000034859
         YPF_MAXUS_PRIV_0000034860        YPF_MAXUS_PRIV_0000034862
         YPF_MAXUS_PRIV_0000034863        YPF_MAXUS_PRIV_0000034864
         YPF_MAXUS_PRIV_0000034891        YPF_MAXUS_PRIV_0000034891
         YPF_MAXUS_PRIV_0000034892        YPF_MAXUS_PRIV_0000034893
         YPF_MAXUS_PRIV_0000034894        YPF_MAXUS_PRIV_0000034894
         YPF_MAXUS_PRIV_0000034895        YPF_MAXUS_PRIV_0000034909
         YPF_MAXUS_PRIV_0000034910        YPF_MAXUS_PRIV_0000034923
         YPF_MAXUS_PRIV_0000034924        YPF_MAXUS_PRIV_0000034924
         YPF_MAXUS_PRIV_0000034925        YPF_MAXUS_PRIV_0000034926
         YPF_MAXUS_PRIV_0000034939        YPF_MAXUS_PRIV_0000034939
         YPF_MAXUS_PRIV_0000034940        YPF_MAXUS_PRIV_0000034946
         YPF_MAXUS_PRIV_0000034947        YPF_MAXUS_PRIV_0000034947
         YPF_MAXUS_PRIV_0000034948        YPF_MAXUS_PRIV_0000034948
         YPF_MAXUS_PRIV_0000034949        YPF_MAXUS_PRIV_0000034949
         YPF_MAXUS_PRIV_0000034950        YPF_MAXUS_PRIV_0000034952
         YPF_MAXUS_PRIV_0000035205        YPF_MAXUS_PRIV_0000035206
         YPF_MAXUS_PRIV_0000035207        YPF_MAXUS_PRIV_0000035219
         YPF_MAXUS_PRIV_0000035220        YPF_MAXUS_PRIV_0000035220
         YPF_MAXUS_PRIV_0000035221        YPF_MAXUS_PRIV_0000035221
         YPF_MAXUS_PRIV_0000035281        YPF_MAXUS_PRIV_0000035282
         YPF_MAXUS_PRIV_0000035303        YPF_MAXUS_PRIV_0000035306
         YPF_MAXUS_PRIV_0000035310        YPF_MAXUS_PRIV_0000035311
         YPF_MAXUS_PRIV_0000035312        YPF_MAXUS_PRIV_0000035325
         YPF_MAXUS_PRIV_0000035326        YPF_MAXUS_PRIV_0000035337
         YPF_MAXUS_PRIV_0000035416        YPF_MAXUS_PRIV_0000035417
         YPF_MAXUS_PRIV_0000035545        YPF_MAXUS_PRIV_0000035545
         YPF_MAXUS_PRIV_0000035546        YPF_MAXUS_PRIV_0000035565
         YPF_MAXUS_PRIV_0000035576        YPF_MAXUS_PRIV_0000035577
         YPF_MAXUS_PRIV_0000035578        YPF_MAXUS_PRIV_0000035578
         YPF_MAXUS_PRIV_0000035579        YPF_MAXUS_PRIV_0000035590
         YPF_MAXUS_PRIV_0000035591        YPF_MAXUS_PRIV_0000035591
         YPF_MAXUS_PRIV_0000035730        YPF_MAXUS_PRIV_0000035730
         YPF_MAXUS_PRIV_0000035731        YPF_MAXUS_PRIV_0000035731
         YPF_MAXUS_PRIV_0000035732        YPF_MAXUS_PRIV_0000035733
         YPF_MAXUS_PRIV_0000035851        YPF_MAXUS_PRIV_0000035853
         YPF_MAXUS_PRIV_0000035854        YPF_MAXUS_PRIV_0000035856
         YPF_MAXUS_PRIV_0000035857        YPF_MAXUS_PRIV_0000035858
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 45 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 44

         YPF_MAXUS_PRIV_0000035859        YPF_MAXUS_PRIV_0000035866
         YPF_MAXUS_PRIV_0000036157        YPF_MAXUS_PRIV_0000036157
         YPF_MAXUS_PRIV_0000036158        YPF_MAXUS_PRIV_0000036159
         YPF_MAXUS_PRIV_0000036160        YPF_MAXUS_PRIV_0000036161
         YPF_MAXUS_PRIV_0000036162        YPF_MAXUS_PRIV_0000036162
         YPF_MAXUS_PRIV_0000036163        YPF_MAXUS_PRIV_0000036163
         YPF_MAXUS_PRIV_0000036164        YPF_MAXUS_PRIV_0000036172
         YPF_MAXUS_PRIV_0000036174        YPF_MAXUS_PRIV_0000036174
         YPF_MAXUS_PRIV_0000036175        YPF_MAXUS_PRIV_0000036175
         YPF_MAXUS_PRIV_0000036205        YPF_MAXUS_PRIV_0000036205
         YPF_MAXUS_PRIV_0000036206        YPF_MAXUS_PRIV_0000036212
         YPF_MAXUS_PRIV_0000036213        YPF_MAXUS_PRIV_0000036213
         YPF_MAXUS_PRIV_0000036214        YPF_MAXUS_PRIV_0000036220
         YPF_MAXUS_PRIV_0000036221        YPF_MAXUS_PRIV_0000036221
         YPF_MAXUS_PRIV_0000036222        YPF_MAXUS_PRIV_0000036228
         YPF_MAXUS_PRIV_0000036229        YPF_MAXUS_PRIV_0000036229
         YPF_MAXUS_PRIV_0000036230        YPF_MAXUS_PRIV_0000036230
         YPF_MAXUS_PRIV_0000036238        YPF_MAXUS_PRIV_0000036238
         YPF_MAXUS_PRIV_0000036239        YPF_MAXUS_PRIV_0000036239
         YPF_MAXUS_PRIV_0000036240        YPF_MAXUS_PRIV_0000036240
         YPF_MAXUS_PRIV_0000036241        YPF_MAXUS_PRIV_0000036241
         YPF_MAXUS_PRIV_0000036552        YPF_MAXUS_PRIV_0000036552
         YPF_MAXUS_PRIV_0000036553        YPF_MAXUS_PRIV_0000036582
         YPF_MAXUS_PRIV_0000036583        YPF_MAXUS_PRIV_0000036583
         YPF_MAXUS_PRIV_0000036584        YPF_MAXUS_PRIV_0000036604
         YPF_MAXUS_PRIV_0000036606        YPF_MAXUS_PRIV_0000036619
         YPF_MAXUS_PRIV_0000036620        YPF_MAXUS_PRIV_0000036621
         YPF_MAXUS_PRIV_0000046649        YPF_MAXUS_PRIV_0000046650
         YPF_MAXUS_PRIV_0000046651        YPF_MAXUS_PRIV_0000046652
         YPF_MAXUS_PRIV_0000046718        YPF_MAXUS_PRIV_0000046722
         YPF_MAXUS_PRIV_0000046726        YPF_MAXUS_PRIV_0000046726
         YPF_MAXUS_PRIV_0000046727        YPF_MAXUS_PRIV_0000046728
         YPF_MAXUS_PRIV_0000046729        YPF_MAXUS_PRIV_0000046730
         YPF_MAXUS_PRIV_0000052023        YPF_MAXUS_PRIV_0000052025
         YPF_MAXUS_PRIV_0000052026        YPF_MAXUS_PRIV_0000052027
         YPF_MAXUS_PRIV_0000052028        YPF_MAXUS_PRIV_0000052031
         YPF_MAXUS_PRIV_0000052032        YPF_MAXUS_PRIV_0000052033
         YPF_MAXUS_PRIV_0000052034        YPF_MAXUS_PRIV_0000052035
         YPF_MAXUS_PRIV_0000052036        YPF_MAXUS_PRIV_0000052036
         YPF_MAXUS_PRIV_0000052037        YPF_MAXUS_PRIV_0000052040
          Case 18-50489-CSS   Doc 275-4    Filed 10/14/20   Page 46 of 46




Matthew L. Nicholson, Esq.
October 13, 2020
Page 45

         YPF_MAXUS_PRIV_0000052041        YPF_MAXUS_PRIV_0000052044
         YPF_MAXUS_PRIV_0000052045        YPF_MAXUS_PRIV_0000052046
         YPF_MAXUS_PRIV_0000052047        YPF_MAXUS_PRIV_0000052049
         YPF_MAXUS_PRIV_0000052050        YPF_MAXUS_PRIV_0000052051
         YPF_MAXUS_PRIV_0000052052        YPF_MAXUS_PRIV_0000052055
         YPF_MAXUS_PRIV_0000052056        YPF_MAXUS_PRIV_0000052057
         YPF_MAXUS_PRIV_0000052058        YPF_MAXUS_PRIV_0000052059
         YPF_MAXUS_PRIV_0000052060        YPF_MAXUS_PRIV_0000052060
         YPF_MAXUS_PRIV_0000052061        YPF_MAXUS_PRIV_0000052064
         YPF_MAXUS_PRIV_0000052065        YPF_MAXUS_PRIV_0000052068
         YPF_MAXUS_PRIV_0000052069        YPF_MAXUS_PRIV_0000052070
         YPF_MAXUS_PRIV_0000053501        YPF_MAXUS_PRIV_0000053501
         YPF_MAXUS_PRIV_0000053502        YPF_MAXUS_PRIV_0000053504
         YPF_MAXUS_PRIV_0000053519        YPF_MAXUS_PRIV_0000053519
         YPF_MAXUS_PRIV_0000053520        YPF_MAXUS_PRIV_0000053524
         YPF_MAXUS_PRIV_0000053525        YPF_MAXUS_PRIV_0000053525
